Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

by and between

BROADCOM CORPORATION

as Seller

and

MAXLINEAR, INC.

as Buyer

dated as of May 9, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Definitions      1      1.1  

Defined Terms

     1      1.2  

Additional Defined Terms

     13      1.3  

Other Definitional and Interpretive Matters

     14    2.   Purchase and Sale of the µWave Business      15      2.1  

Purchase and Sale of Assets

     15      2.2  

Excluded Assets

     16      2.3  

Purchase Price

     17      2.4  

Assumed Liabilities

     18      2.5  

Excluded Liabilities

     18      2.6  

Further Assurances; Further Conveyances and Assumptions; Consent of Third
Parties

     20      2.7  

Intellectual Property and Information

     22      2.8  

Bulk Sales Law

     22      2.9  

Taxes

     22      2.10  

Buyer Designee; Transaction in India

     24    3.   Representations and Warranties of Seller      25      3.1  

Organization and Qualification

     25      3.2  

Subsidiaries

     25      3.3  

Authorization; Binding Effect

     25      3.4  

Non-Contravention; Consents

     26      3.5  

Purchased Assets

     27      3.6  

Governmental Permits

     27      3.7  

Real Estate and Environmental

     28      3.8  

Compliance With Laws

     29      3.9  

Litigation

     30      3.10  

Business Employees

     31      3.11  

Contracts

     33      3.12  

Financial Statements

     35      3.13  

Intellectual Property

     35      3.14  

µWave Product Liability and Recalls

     39      3.15  

µWave Product Warranty

     40      3.16  

Inventory

     40      3.17  

Customers and Suppliers

     40      3.18  

Restrictions on the µWave Business

     41      3.19  

Taxes

     41      3.20  

Brokers

     42      3.21  

OCS Compliance

     42      3.22  

No Other Representations or Warranties

     43   

 

-i-



--------------------------------------------------------------------------------

4.   Representations and Warranties of Buyer      43      4.1  

Organization and Qualification

     43      4.2  

Authorization; Binding Effect

     43      4.3  

Non-Contravention; Consents

     44      4.4  

Brokers

     45      4.5  

No Inducement or Reliance; Independent Assessment; Projections

     45      4.6  

Sufficiency of Funds

     46      4.7  

No Other Representations or Warranties

     46    5.   Certain Covenants      46      5.1  

Access and Information

     46      5.2  

Conduct of the µWave Business

     48      5.3  

Tax Reporting and Allocation of Consideration

     49      5.4  

Business Employees

     51      5.5  

Collateral Agreements

     53      5.6  

Leased Equipment

     53      5.7  

Regulatory Compliance

     53      5.8  

Contacts with Suppliers and Customers; Inventory

     55      5.9  

OCS Consent

     55      5.10  

Non-Solicitation or Hiring of Transferred Employees

     56      5.11  

No Negotiation or Solicitation

     56      5.12  

Non-Competition

     56      5.13  

Post Closing Remittances

     57      5.14  

Prorations and Adjustments

     57    6.   Confidential Nature of Information      58      6.1  

Confidentiality Agreement

     58      6.2  

Seller’s Proprietary Information

     58      6.3  

Buyer’s Proprietary Information

     59      6.4  

Confidential Nature of Agreements

     60    7.   Closing      60      7.1  

Deliveries by Seller or the Subsidiaries

     60      7.2  

Deliveries by Buyer or a Buyer Designee

     61      7.3  

Closing Date

     62      7.4  

Closing Effective Time and Contemporaneous Effectiveness

     62    8.   Conditions Precedent to Closing      62      8.1  

General Conditions

     62      8.2  

Conditions Precedent to Buyer’s Obligations

     63      8.3  

Conditions Precedent to Seller’s Obligations

     63    9.   Indemnification      64      9.1  

Survival of Representations and Warranties and Related Indemnification
Obligations

     64      9.2  

General Agreement to Indemnify

     64      9.3  

Third Party Claims

     67      9.4  

Indemnification Claim Procedures Generally

     68   

 

-ii-



--------------------------------------------------------------------------------

10.   Miscellaneous Provisions      68      10.1  

Notices

     68      10.2  

Expenses

     69      10.3  

Entire Agreement; Modification

     69      10.4  

Assignment; Binding Effect; Severability

     69      10.5  

Governing Law

     70      10.6  

Consent to Jurisdiction

     70      10.7  

Waiver of Jury Trial

     70      10.8  

Execution in Counterparts

     70      10.9  

Public Announcement

     70      10.10  

No Third Party Beneficiaries

     71    11.   Termination; Amendment and Waiver      71      11.1  

Termination

     71      11.2  

Effect of Termination

     72      11.3  

Amendment and Waiver

     72   

 

-iii-



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1(a)    Individuals with Knowledge Schedule 1.1(b)    µWave Products
Schedule 1.1(c)    Form of Bill of Sale and Assignment and Assumption Agreement
(Israel) Schedule 1.1(d)    Form of Bill of Sale and Assignment and Assumption
Agreement Schedule 1.1(f)    Form of Intellectual Property Agreement Schedule
1.1(g)    Form of Lease Assignment Schedule 1.1(h)    Form of Transition
Services Agreement Schedule 1.1(i)    Layoff Reimbursement Amount Schedule
2.1(f)    Transferred Contracts Schedule 2.1(g)    Transferred In-Licenses and
Transferred Out-Licenses Schedule 2.1(h)    Transferred Governmental Permits
Schedule 2.1(i)    Transferred Registered Domain Names Schedule 3.2   
Subsidiaries Schedule 3.4(b)    Required Consents Schedule 3.7(a)    Leased
Premises; Assumed Lease Schedule 3.7(c)    Environmental Matters Schedule 3.8(a)
   Compliance with Laws Schedule 3.8(d)    ECCNs and Export Licenses Schedule
3.8(e)    µWave Product Restrictions Schedule 3.9    Litigation
Schedule 3.10(a)(i)    Business Employees Schedule 3.10(a)(ii)    Unions and
Works Councils Schedule 3.10(b)    Employee Benefits Schedule 3.10(f)   
Retention and Change of Control Payment Schedule 3.11(a)    Transferred
Contracts Schedule 3.12    Statement of Revenues Schedule 3.12(c)    Prepaid
Revenues Schedule 3.13(c)    Intellectual Property Schedule 3.14(b)    µWave
Product Liability Schedule 3.14(c)    µWave Product Recalls Schedule 3.15   
µWave Product Warranty Terms Schedule 3.17    Customers and Suppliers Schedule
3.21    Technology and Products Subject to the R&D Law

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 9, 2016 by
and between BROADCOM CORPORATION, a California corporation (“Seller” or
“Broadcom”) and MAXLINEAR, INC., a Delaware corporation (“Buyer”). Buyer and
Seller are referred to herein individually as a “Party,” and together as the
“Parties”).

R E C I T A L S

A. WHEREAS, Seller and its Subsidiaries (as hereinafter defined) are, among
other things, engaged in the µWave Business (as hereinafter defined);

B. WHEREAS, the µWave Business is comprised of certain assets and liabilities
that are currently part of the Infrastructure and Networking Group of Seller and
its Subsidiaries;

C. WHEREAS, Seller and its Subsidiaries desire to sell, transfer and assign to
Buyer or one or more Buyer Designees (as hereinafter defined), and Buyer or one
or more Buyer Designees desires to purchase and assume from Seller and its
Subsidiaries, the Purchased Assets (as hereinafter defined), and Buyer or a
Buyer Designee is willing to assume, the Assumed Liabilities (as hereinafter
defined), in each case, as more fully described and upon the terms and subject
to the conditions set forth herein; and

D. WHEREAS, Seller and its Subsidiaries and Buyer or a Buyer Designee desire to
enter into the Bills of Sale and Assignment and Assumption Agreements, the India
Purchase Agreement, the Intellectual Property Agreement, the Lease Assignment
and the Transition Services Agreement (each as hereinafter defined, and
collectively, the “Collateral Agreements”).

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound hereby, the Parties hereby agree as
follows:

 

1. Definitions

 

  1.1 Defined Terms

For the purposes of this Agreement the following words and phrases shall have
the following meanings:

“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person. As used herein, “control” (including
the terms “controlling”, “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or other interests, by contract or otherwise.

“Assigned Intellectual Property” means the Intellectual Property and Information
that is being assigned to Buyer or a Buyer Designee pursuant to the Intellectual
Property Agreement, which sets forth the Assigned Software, the Assigned
Technical Information, the Assigned Trademarks, and the Assigned Patents (as
each such term is defined in the Intellectual Property Agreement).



--------------------------------------------------------------------------------

“Assumed Lease” means the Lease identified on Schedule 3.7(a) to be assumed by
Buyer or a Buyer Designee pursuant to the Lease Assignment as set forth on
Schedule 3.7(a).

“Benefit Plan” means each Pension Plan, Welfare Plan and employment,
compensation, salaries or wages of any kind, bonus, pension payments or
deductions thereof, profit sharing, deferred compensation, commissions,
incentive compensation, stock ownership, stock option, stock appreciation right,
stock purchase, phantom stock or other equity compensation, performance,
retirement, thrift, savings, stock bonus, excess benefit, supplemental
unemployment, paid time off, vacation, any advanced notice in connection of
termination of engagement or pay in lieu thereof, overtime pay, payment in
connection with Israel Defense Forces reserves duty, any and all reimbursements
or refunds for expenses of any kind, including, without limitation, for
traveling, recreation pay, personal days, floating holidays, pay for work on the
weekly day of rest or during holidays, perquisite, tuition reimbursement,
outplacement, fringe benefit, sabbatical, sick leave, change of control,
retention, severance, termination, redundancy policy, workers’ compensation,
retirement, cafeteria, disability, death benefit, hospitalization, medical,
dental, life insurance, accident benefit, welfare benefit or other plan,
program, agreement or arrangement.

“Bills of Sale and Assignment and Assumption Agreements” means, collectively,
the Bill of Sale and Assignment and Assumption Agreement and the Bill of Sale
and Assignment and Assumption Agreement (Israel).

“Bill of Sale and Assignment and Assumption Agreement (Israel)” means the
agreement in substantially the form set forth Schedule 1.1(c).

“Bill of Sale and Assignment and Assumption Agreement” means the agreement in
substantially the form set forth on Schedule 1.1(d).

“Business Day” means a day that is not (i) a Saturday, a Sunday or a statutory
or civic holiday in the State of New York, USA or Israel, (ii) a day on which
banking institutions are required by Law to be closed in the State of New York,
USA or Israel, or (iii) a day on which the principal offices of Seller or Buyer
are closed or become closed prior to 2:00 p.m. local time.

“Business Employees” means the employees of Seller or its Subsidiaries employed
in the µWave Business as set forth on Schedule 3.10(a)(i).

“Business Records” means the books, records, ledgers, tangible data, disks,
tapes, other media-storing data and files or other similar information, whether
in hardcopy or computer format and whether stored in network facilities or
otherwise, in each case to the extent primarily related to or primarily used in
the operation of the µWave Business, including any advertising, promotional and
media materials, training materials, trade show materials and videos,
engineering information, design documents, models, manuals and data, including
databases for reference designs, product datasheets, sales and purchase
correspondence, including price lists, lists of present and former customers,
information concerning customer contacts, purchasing history and invoices,
technical characteristics and other information related to ongoing customer
relationships, lists of present and former suppliers or vendors, mailing lists,
warranty information, catalogs, sales promotion literature, advertising
materials, brochures, bids, records of operation, accounting and financial
records, personnel and employment records, standard forms of documents, manuals
of operations or business procedures, designs, research materials and product
testing reports, and any information relating to any Tax imposed on any
Purchased Assets or with respect to the µWave Business, but excluding such items
to the extent (i) they are Excluded Assets or Excluded Liabilities, or (ii) any
applicable Law prohibits the transfer of such information.

 

-2-



--------------------------------------------------------------------------------

“Buyer Benefit Plan” means each Benefit Plan maintained or contributed to, or
required (under any applicable Law, Contract or otherwise) to be maintained or
contributed to, by Buyer or its Subsidiaries or any ERISA Affiliate or with
respect to which Buyer or its Subsidiaries or any ERISA Affiliate has any
liability.

“Buyer Designee” means one or more Affiliates of Buyer identified to Seller in
accordance with Section 2.10 prior to the Closing Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq. as amended.

“Closing” means the closing of the transactions described in Article 7.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

“Confidentiality Agreement” means the Confidentiality Agreement between Seller
and Buyer dated February 22, 2016.

“Contract” means any legally binding contract, agreement, instrument, option,
lease, license, sales and purchase order, warranty, note, bond, mortgage,
indenture, obligation, commitment, application, arrangement or understanding,
whether written or oral, express or implied, in each case as amended and
supplemented from time to time.

“Copyrights” means rights in works of authorship, including without limitation
copyrights, whether registered or unregistered and whether arising under the
laws of the United States or any other jurisdiction anywhere in the world,
including moral rights and mask work rights, and all registrations and
applications for registration with respect thereto.

“Encumbrance” means any lien, encumbrance, claim, charge, security interest,
proprietary interest, mortgage, pledge, easement, encroachment, building or use
restriction, capital lease, conditional sale or other title retention agreement,
covenant, or other similar restriction.

 

-3-



--------------------------------------------------------------------------------

“Environmental Law” means any Law that regulates or governs (a) emissions,
discharges, releases, or threatened releases of Hazardous Substances,
(b) Hazardous Substance Activities, (c) the protection of persons, natural
resources or the environment, (d) the management of Hazardous Substances, or
(e) other activities involving Hazardous Substances including without
limitation, CERCLA, the Hazardous Materials Transportation Act, 49 U.S.C. § 1801
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.,
the Clean Water Act, 33 U.S.C. Section § 1251 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Toxic Substance Control Act, 15 U.S.C. § 2601 et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., or any other
similar Law, as any such Law has been amended or supplemented, and the
regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, obligation, judgment, penalty,
fine, cost or expense of any kind or nature arising in connection with or in any
way relating to Seller or a Subsidiary or any of their predecessors, any
property (including the land, the improvements thereon) owned, leased or
operated by Seller or a Subsidiary or any of their predecessors, the µWave
Business, or the Purchased Assets which (i) arises under or relates to any
Environmental Law or any Hazardous Substance Activity and (ii) relates to the
period on or prior to the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“ERISA Affiliate” means each Subsidiary and any other Person that, together with
Seller or any of the Subsidiaries is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or under Section 4001(b) of ERISA.

“Excluded Contracts” means any Third Party Contracts (i) that constitute a
General Purchase Agreement, or (ii) primarily related to Excluded Assets or
Excluded Liabilities.

“Excluded Taxes” means any liability, obligation or commitment, whether or not
accrued, assessed or currently due and payable, with respect to (i) any Taxes of
Seller or its Affiliates (including any liability of Seller or its Affiliates
for the Taxes of any other Person (other than Buyer or its Affiliates) under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign law)), as a transferee or successor, by Contract or otherwise, or
relating to, pertaining to or arising out of the Excluded Assets (ii) any Taxes
relating to, pertaining to, or arising out of, the operation of the µWave
Business or development, use or ownership of the Purchased Assets for any
Pre-Closing Tax Period, including all interest, penalties or other amounts with
respect thereto accruing in Post-Closing Tax Periods, and (iii) any Taxes
required by Law to be paid by Seller or any Subsidiary (or withheld from Seller
by Buyer or a Buyer Designee and remitted to the appropriate taxing Governmental
Body) as a result of their sale of Purchased Assets in any jurisdiction
(including any mandatory withholding Taxes) other than any Transfer Taxes to be
paid by Buyer or a Buyer Designee under Section 2.9(b).

 

-4-



--------------------------------------------------------------------------------

“Exemption Certificate” means a general certificate issued by the Israeli Tax
Authorities (“ITA”), exempting consideration payable to Broadcom Semiconductors
Israel Ltd. (“Broadcom Israel”) from Israeli withholding Taxes pursuant to the
Israeli Income Tax Regulations (Withholding From Payments for Servies or
Assets), 5737-1977.

“Fixtures and Supplies” means the fixtures, improvements, furniture,
furnishings, office and other supplies, vehicles, and other tangible personal
property owned by Seller or a Subsidiary and primarily related to or primarily
used in the operation of the µWave Business that are located at the portion of
the real property which is leased pursuant to the Assumed Lease or as to which
occupancy rights are granted to Buyer or a Buyer Designee pursuant to the
Transition Services Agreement, including desks, tables, chairs, file cabinets,
racks, cubicles and other storage devices and office supplies and any additions,
improvements, replacements and alterations thereto between the date hereof and
the Closing Date and all warranties and guarantees, if any, express or implied
with respect to the foregoing, but excluding any such items that are Excluded
Assets or Excluded Liabilities.

“GAAP” means U.S. generally accepted accounting principles.

“General Purchase Agreements” means any Third-Party Contracts pursuant to which
Seller or an Affiliate purchases products or services from such Third-Party for
any of Seller’s or an Affiliate’s retained businesses that are not primarily
related to or primarily used in the operation of the µWave Business.

“Governmental Body” means any legislative, executive or judicial unit of any
governmental entity (supranational, national, federal, provincial, state or
local or foreign) or any department, commission, board, agency, bureau, official
or other regulatory, administrative, quasi-governmental, or judicial authority
thereof.

“Governmental Grant” shall mean any grant, funding, loan, support, incentive,
tax incentive, subsidy, award, participation, exemption, status, cost sharing
arrangement, reimbursement arrangement, credit, offset or other benefit, relief
or privilege provided or made available by or on behalf of or under the
authority of the OCS, the Investment Center, the State of Israel, the BIRD
Foundation and other bi- or multi-national grant programs for the financing of
research and development or other similar funds, the European Union, the Fund
for Encouragement of Marketing Activities of the Israeli Government or any other
Governmental Body.

“Hazardous Substance” means (i) any chemical, material, emission, waste, or
substance that has been designated by a Governmental Body to be hazardous,
toxic, dangerous, radioactive, a pollutant, or words of similar import, or
(ii) asbestos or PCBs.

“Hazardous Substance Activity” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, disposal, remediation, release,
exposure of others to, sale, labeling, certification, or distribution of any
Hazardous Substance or any product or waste containing a Hazardous Substance,
including, without limitation, any required labeling, payment of waste fees or
charges (including so-called e-waste fees) and compliance with any packaging,
recycling, product take-back or product content requirements, including without
limitation, the European Union Directive 2012/19/EU on Waste Electrical and
Electronic Equipment or WEEE Directive, the European Union Regulation (EC)
No. 1907/2006 of the European Parliament and of the Council concerning the
Registration, Evaluation, Authorization and Restriction of Chemicals or REACH,
the European Union Directive 2011/65/EU on the Restriction on the Use of Certain
Hazardous Substances or ROHS Directive, and China’s Administrative Measures on
the Control of Pollution Caused by Electronic Information Products or China
ROHS, all as amended at any time.

 

-5-



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations thereunder.

“India Purchase Agreement” means an agreement for the sale or transfer of
Purchased Assets in India to be entered separately between a Subsidiary of
Seller and a Buyer Designee and governed under the laws of India in a form to be
mutually agreed upon in good faith by Seller and Buyer prior to the Closing
Date.

“Information” means any and all: documented and undocumented information
(excluding Patents), technical information, Trademarks, Trade Secrets and other
confidential information, data and drawings of whatever kind in whatever medium,
specifications, techniques, know-how, network configurations and architectures,
Software, APIs, subroutines, techniques, user interfaces, URLs works of
authorship, algorithms, formulae, protocols, schematics, compositions,
processes, designs, bills of material, sketches, photographs, graphs, drawings,
samples, developments and ideas, build instructions, Software, including all
Software code (in any form, including source code and executable or object
code), build scripts, test scripts, databases and data collections, past and
current manufacturing and distribution methods and processes, tooling
requirements, Business Records (including current and anticipated customer
requirements, price lists, part lists, customer lists, market studies, and
business plans), database technologies, systems, structures, architectures,
improvements, devices, concepts, methods and information, RTL, GDSII files,
whether embodied in Software or otherwise, inventions (whether or not patentable
and whether or not reduced to practice), discoveries, improvements, and
technology, breadboards, netlists, maskworks, test methodologies, verilog files,
emulation and simulation reports, test vectors and hardware development tools,
and any and all instantiations of the foregoing in any form and embodied in any
media, however documented and whether or not embodied in any tangible form, and
any and all notes, analysis, compilations, studies, summaries, and other
material containing or based, in whole or in part, on any information included
in the foregoing, and including all tangible embodiments of any of the
foregoing. For the avoidance of doubt, the Parties agree that any semiconductor
integrated circuit design or manufacturing technology that is used corporate
wide (i.e., by Seller and its Affiliates in their retained businesses) is not
included in any Assigned Technical Information being transferred as part of the
Intellectual Property Agreement.

“Intellectual Property” means any and all rights, including intellectual
property rights, arising from or associated with any of the following, whether
protected, created or arising under the laws of the United States or any other
jurisdiction anywhere in the world: (a) Copyrights, (b) Trademarks, (c) Patents,
(d) Trade Secrets, (e) mask work and industrial design rights and any
applications for registration therefor, (f) rights in databases and data
collections (including knowledge databases, customer lists and customer
databases), whether registered or unregistered, and any applications for
registration therefor; (g) URLs and domain names and associated registrations,
(h) rights in inventions (whether or not patentable) and improvements thereto,
(i) publicity and privacy rights, including all rights with respect to use of a
Person’s name, signature, likeness, image, photograph, voice, identity,
personality, and biographical and personal information and materials, and
(j) any other proprietary, intellectual or industrial property rights of any
kind or nature now known or hereafter recognized in any jurisdiction worldwide,
including any rights in Information.

 

-6-



--------------------------------------------------------------------------------

“Intellectual Property Agreement” means the agreement set forth Schedule 1.1(f).

“Inventory” means the inventory, wherever located, including raw materials, work
in process, recycled materials, demo and evaluation inventory, finished
products, inventoriable supplies or components, and non-capital spare parts
owned by Seller or a Subsidiary and primarily related to or primarily used in
the operation of the µWave Business, and any rights of Seller or a Subsidiary to
the warranties received from suppliers and any related claims, credits, rights
of recovery and set-off with respect to such Inventory, but only to the extent
such rights are assignable.

“Investment Center” means the Investment Center of the Ministry of Economy
established under the Israeli Law for the Encouragement of Capital Investments,
1959.

“IRS” means the U.S. Internal Revenue Service.

“knowledge of Seller” or “to Seller’s knowledge” means the actual knowledge of
the individuals specified on Schedule 1.1(a) after reasonable investigation.

“Law” means any treaty, law, statute, ordinance, rule, regulation, code,
directive, requirements, writ, order, judgment, injunction or decree of any
Governmental Body.

“Layoff Reimbursement Amount” means an aggregate amount actually incurred and
paid by Seller or any Subsidiary in connection with the termination of
employment of the Business Employees on or about the Closing Date for those
expenses set forth in the table attached hereto as Schedule 1.1(i), in the
respective amount not to exceed, for each expense, the amount set forth in the
corresponding column of Schedule 1.1(i), all subject to Section 5.4(d) below.

“Lease” means the lease, sublease or license as to which Seller or a Subsidiary
is a tenant for the Leased Premises and for which occupancy will be provided
pursuant to a Lease Assignment or the Transition Services Agreement, as the case
may be, together with all amendments, modifications or supplements thereto, for
any of the Leased Premises.

“Lease Assignment” means the assignment agreement with respect to the Assumed
Lease in substantially the form set forth Schedule 1.1(g).

 

-7-



--------------------------------------------------------------------------------

“Leased Equipment” means the vehicles, computers, servers, machinery and
equipment and other similar items leased by Seller or a Subsidiary and primarily
related to or primarily used in the operation of the µWave Business, but
excluding Excluded Assets or Excluded Liabilities.

“Leased Premises” means the real property identified as the “Leased Premises” on
Schedule 3.7(a), together with all rights, easements and privileges appertaining
or relating to such real property, and all improvements located thereon, that is
leased, subleased or licensed by Seller or a Subsidiary from Third Parties and
used by Seller or a Subsidiary in the operation of the µWave Business.

“Licensed Intellectual Property” means the Intellectual Property and Information
that is being licensed to Buyer pursuant to the Intellectual Property Agreement,
which sets forth the Licensed Software, the Licensed Technical Information and
the Licensed Patents (as each such term is defined in the Intellectual Property
Agreement).

“Nonassignable Licenses” means those licenses of Intellectual Property or
Information under which Seller or an Affiliate is the licensee that are (i) not
by their terms assignable or (ii) related to other businesses of Seller or an
Affiliate and not primarily in the operation of the µWave Business, including
Contracts for Standard Software, and corporate (i.e., Seller and its Affiliates)
wide information technology and design licenses used in Seller’s or an
Affiliate’s retained businesses.

“OCS” means the Israeli National Authority for Technological Innovation,
including such authorities previously known as the Office of the Chief Scientist
of the Israeli Ministry of Economy and Industry.

“Open Source Materials” means the Software licensed or distributed under any
license that conforms to the Open Software Initiative’s definition of “open
source”, available online at http://www.opensource.org/osd.html and any license
that requires source code to be made available in connection with any license,
sublicense or distribution of such Software.

“Patents” means patents or patent applications worldwide of any kind or nature
(including industrial designs and utility models), and any renewals, reissues,
reexaminations, extensions, continuations, continuations-in-part, divisions,
confirmations, registrations, revalidations, additions, and substitutions
relating to any of the patents and patent applications, as well as all related
counterparts to such patents and patent applications, including foreign
counterparts, wheresoever issued or pending anywhere in the world.

“Pension Plan” means each “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) or similar equivalent under applicable Laws other than
the United States.

“Permitted Encumbrances” means any (i) statutory lien for Taxes, assessments and
other governmental charges or liens of carriers, landlords, warehouseman,
mechanics and material men incurred in the ordinary course of business, in each
case for sums not yet due and payable, (ii) liens incurred or deposits made in
the ordinary course of the µWave Business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, surety and appeal bonds, bids, leases,
performance and return of money bonds and similar obligations,
(iii) non-exclusive licenses granted in connection with sales of products in the
ordinary course of business or non-exclusive portfolio-wide licenses granted by
Seller or an Affiliate, (iv) any use or other building restriction for the
Premises that does not materially interfere with the use of the Premises,
(v) liens granted by Broadcom Limited in connection with its credit agreement
dated February 1, 2016 (such liens referenced in this clause (v), the “Debt
Liens”), which Debt Liens shall be automatically released upon the Closing, and
(vi) any minor imperfection in title and minor encroachments, if any, that,
individually or in the aggregate, are not material in amount, do not materially
interfere with the conduct of the µWave Business or with the use of the
Purchased Assets and do not materially affect the value of the subject Purchased
Assets or the µWave Business.

 

-8-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust, unincorporated organization or other
entity, or any Governmental Body.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date,
and, in the case of any Straddle Period, the portion of such Straddle Period
beginning the day after the Closing Date.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, in the case of any Straddle Period, the portion of such Straddle
Period ending on the Closing Date.

“Premises” means the (i) Leased Premises and (ii) the premises owned by Seller
or a Subsidiary that are used by the µWave Business.

“Principal Equipment” means the personal property of Seller or a Subsidiary
primarily related to or primarily used in the operation of the µWave Business,
including, without limitation, all computers, laptops, cell phone devices,
smartphones, printers, copiers, faxes, machinery, equipment (including any
related replacement or spare parts, components dies, molds, tools, and tooling),
phone or conferencing equipment, network equipment, data processing equipment
and peripheral equipment and other similar items, and any such items located at
the portion of the real property which is leased pursuant to the Assumed Lease
or as to which occupancy rights are granted to Buyer or a Buyer Designee
pursuant to the Transition Services Agreement, but not (x) the Leased Equipment,
or (y) any Excluded Assets or Excluded Liabilities. Principal Equipment includes
rights to the warranties received from the manufacturers and distributors of
such items and to any related claims, credits, rights of recovery, and set-off
with respect to such items.

“R&D Law” means the Israeli Law for Encouragement of Research, Development and
Technological Innovation in the Industry, 1984, as amended, together with the
regulations promulgated thereunder.

 

-9-



--------------------------------------------------------------------------------

“Return” means any return, declaration, report, claim for refund, or information
return or statement, and any other document filed or required to be filed in
respect of any Tax, including any schedule or attachment thereto or amendment
thereof.

“Seller Benefit Plan” means each Benefit Plan maintained or contributed to, or
required (under any applicable Law, Contract or otherwise) to be maintained or
contributed to, by Seller or its Subsidiaries or any of its ERISA Affiliates or
with respect to which Seller or its Subsidiaries or any of its ERISA Affiliates
has any liability.

“Seller Material Adverse Effect” means any fact, circumstance, change, condition
or effect that, individually or when taken together with all other such facts,
circumstances, changes, conditions or effects that exist at the date of
determination of the occurrence of a Seller Material Adverse Effect, has or is
reasonably likely to have a material adverse effect on the business, operations,
financial condition or results of operations of the µWave Business, taken as a
whole, or Seller’s ability to perform its obligations under this Agreement and
the Collateral Agreements or consummate the transactions contemplated hereby or
thereby; provided, however, that no facts, circumstances, changes, conditions or
effects (by themselves or when aggregated with any other facts, circumstances,
changes, conditions or effects) resulting from, relating to or arising out of
the items enumerated in sub-clauses (i) to (vi) below shall be deemed to be or
constitute a Seller Material Adverse Effect, and no facts, circumstances,
changes, conditions or effects resulting from, relating to or arising out of the
following (by themselves or when aggregated with any other facts, circumstances,
changes or effects) shall be taken into account when determining whether a
Seller Material Adverse Effect has occurred or may, would or could occur:
(i) general economic, financial or political conditions in the United States or
any other jurisdiction in which the µWave Business has substantial business or
operations, and any changes therein (including any changes arising out of acts
of terrorism, war, weather conditions or other force majeure events), to the
extent that such conditions do not have a materially disproportionate impact on
the µWave Business, taken as a whole, relative to other similar businesses;
(ii) conditions in the industry, and any industry-wide changes therein
(including any changes arising out of acts of terrorism, war, weather conditions
or other force majeure events), to the extent that such conditions do not have a
materially disproportionate impact on the µWave Business, taken as a whole,
relative to other similar businesses; (iii) conditions in the financial markets,
and any changes therein (including any changes arising out of acts of terrorism,
war, weather conditions or other force majeure events), to the extent that such
conditions do not have a materially disproportionate impact on the µWave
Business, taken as a whole, relative to other similar businesses; (iv) acts of
terrorism or war to the extent that such acts do not have a materially
disproportionate impact on the µWave Business, taken as a whole, relative to
other similar businesses; (v) the announcement or pendency of this Agreement and
the transactions contemplated hereby, including negative reactions by customers
of the µWave Business to the sale announcement; or (vi) compliance by Seller or
its Subsidiaries with the express terms of this Agreement or the failure by
Seller or its Subsidiaries to take any action that is prohibited by this
Agreement.

“Software” means (a) computer programs and other software, including software
implementations of algorithms, heuristics models and methodologies, whether in
source code or object code, (b) testing, validation, verification and quality
assurance materials, (c) databases, conversion, interpreters and compilations,
including any and all data and collections of data, whether machine readable or
otherwise, (d) descriptions, schematics, flow-charts and other work product used
to design, plan, organize and develop any of the foregoing, (e) software
development processes, practices, methods and policies recorded in permanent
form, relating to any of the foregoing, (f) operating systems, management code,
firmware, drivers, utilities, graphical user interfaces and software engines,
and (g) performance metrics, sightings, bug and feature lists, build, release
and change control manifests recorded in permanent form, relating to any of the
foregoing and (h) documentation, including user manuals, developer notes,
comments and annotations, web materials, and architectural and design
specifications and training materials, relating to any of the foregoing.

 

-10-



--------------------------------------------------------------------------------

“Standard Software” means non-customized Software that is licensed solely in
executable or object code form pursuant to a nonexclusive, internal use software
license, and not incorporated into, or used in the development, manufacturing,
distribution, or support of, any of the µWave Products or services of the µWave
Business and is generally available to the public and licensed on standard,
non-negotiated terms.

“Straddle Period” means any Tax period that begins on or before and ends after
the Closing Date.

“Subsidiary” means each entity listed on Schedule 3.2.

“Tax” means a tax of any kind, and all charges, fees, customs, levies, duties,
imposts, required deposits or other assessments, whether federal, state, local
or foreign, including all net income, capital gains, gross income, gross
receipt, property, franchise, sales, use, excise, registration, withholding,
payroll, employment, severance, social security, worker’s compensation,
unemployment, occupation, capital stock, ad valorem, value added, transfer,
gains, profits, net worth, asset, transaction, real property, personal property,
alternative, add-on minimum, escheat or estimated tax or other tax, including
any interest, penalties or additions to tax with respect thereto, whether
disputed or not, imposed upon any Person by any taxing or social security
authority or other Governmental Body under applicable Law.

“Third Party” means any Person not an Affiliate of the other referenced Person
or Persons.

“Third Party Contract” means a Contract with a Third Party.

“Trademarks” means trademarks, trade names, corporate names, business names,
trade styles, service marks, service names, logos, slogans, 800 numbers, or
other source or business identifiers and general intangibles of like nature,
together with goodwill associated therewith, whether registered or unregistered
and whether arising under the laws of the United States or any state or
territory thereof or any other jurisdiction anywhere in the world, and
registrations and applications for registration with respect to any of the
foregoing.

 

-11-



--------------------------------------------------------------------------------

“Trade Secrets” means information of any kind or nature, in whatever form and
whether or not embodied in a tangible medium, including customer lists,
concepts, ideas, methods, processes, know-how, methodologies, designs, plans,
schematics, bill of materials, drawings, formulae, technical data,
specifications, research and development information, technology and product
roadmaps, models, data bases, marketing materials and other proprietary or
confidential information, in each case to the extent any of the foregoing
derives economic value from not being generally known to other Persons.

“Transferred Contracts” means any Third Party Contract primarily related to or
primarily used in the operation of the µWave Business as identified on Schedule
2.1(f), which are being assigned to Buyer or a Buyer Designee, but not the
Excluded Contracts.

“Transferred Governmental Permits” means any governmental permit, license,
certificate of inspection, approval or other authorization issued to Seller or a
Subsidiary primarily related to or primarily used in the operation of the µWave
Business identified on Schedule 2.1(h).

“Transferred In-Licenses” means any Transferred Contract under which Seller or a
Subsidiary has the right to use any Intellectual Property or Information owned
by a third party as identified on Schedule 2.1(g) which are primarily related to
or primarily used in the operation of the µWave Business identified on Schedule
2.1(g), but not (i) the Nonassignable Licenses, (ii) Contracts for Standard
Software, or (iii) any Excluded Assets or Excluded Liabilities.

“Transferred Out-License” means any Transferred Contract under which Seller or a
Subsidiary has granted or agreed to grant to any third party any right to use or
otherwise practice or exploit, or has otherwise granted or agreed to grant any
license, covenant, release, immunity, authorization or other right with respect
to, in each case which is in effect as of the effective date of this Agreement
or the Closing, any of the Assigned Intellectual Property, as identified on
Schedule 2.1(g).

“Transition Services Agreement” means the transition services agreement in
substantially the form set forth Schedule 1.1(h).

“µWave Business” means the worldwide design, engineering, manufacturing, use,
marketing, sale and distribution of microwave and millimeterwave baseband, up
converter/down converter and RF semiconductor solutions to the wireless
infrastructure markets including backhaul, remote radio head (RRH) and base
stations applications, as carried on and conducted by the Infrastructure and
Networking Group of Seller or its Subsidiaries consisting of the µWave Products,
but excluding (a) any other semiconductor devices and other products that are
not µWave Products and any related embedded and value-added firmware and
software and other components of Seller, and (b) any billing, order entry,
fulfillment, accounting, collections or other corporate centralized functional
organizations within, or controlled by, Seller or its Affiliates.

“µWave Products” means all products of the µWave Business, including those set
forth on Schedule 1.1(b) and including, without limitation, all products
currently in production and products under design and development.

 

-12-



--------------------------------------------------------------------------------

“Value Added Tax” or “VAT” means any value added tax imposed on the supply of
goods and services under European Union Directive 2006/112/EC (or under any
rules, regulation, orders or instruments authorized by that Directive) and any
similar value added tax pursuant to the laws of any jurisdiction which is not a
member of the European Union (including Singapore GST, and GST imposed by other
non-European Union jurisdictions).

“Welfare Plan” means each “employee welfare benefit plan” (within the meaning of
Section 3(1) of ERISA) or similar applicable Laws of jurisdictions other than
the United States.

 

  1.2 Additional Defined Terms

For purposes of this Agreement, the following terms shall have the meanings
specified in the Sections indicated below:

 

Term

  

Section

“Agreement”    Preamble “Allocation”    Section 5.3(b) “Anticorruption Laws”   
Section 3.8(b) “Antitrust Division”    Section 5.7(b) “Asset Level Allocation
Statement”    Section 5.3(b) “Assigned Patents”    Section 3.13(a) “Assigned
Registered IP”    Section 3.13(a) “Assigned Trademarks”    Section 3.13(a)
“Assumed Liabilities”    Section 2.4 “Broadcom”    Preamble “Bulk Sales Laws”   
Section 2.8 “Buyer”    Preamble “Buyer Indemnified Party”    Section 9.2(b)
“Buyer Proprietary Information”    Section 6.3(a) “Cap Amount”    Section 9.2(f)
“Closing Date”    Section 7.3 “Closing Effective Time”    Section 7.4 “COBRA”   
Section 5.4(f) “Collateral Agreements”    Recital D “Excluded Assets”   
Section 2.2 “Excluded Leased Equipment”    Section 5.6 “Excluded Liabilities”   
Section 2.5 “Expiration Date”    Section 9.1 “FTC”    Section 5.7(b)
“Indemnified Party”    Section 9.2(a) “Indemnifying Party”    Section 9.3(a)
“India Purchased Assets”    Section 2.10(b) “Losses”    Section 9.2(a) “Material
Contract”    Section 3.11(a) “Nonassignable Assets”    Section 2.6(c) “OCS
Consent”    Section 5.9

 

-13-



--------------------------------------------------------------------------------

“Party”    Preamble “Property Taxes”    Section 2.9(d) “Purchase Price”   
Section 2.3 “Purchased Assets”    Section 2.1 “Purchased Leased Equipment”   
Section 5.6 “Required Consents”    Section 3.4(b) “Section 14 Arrangement”   
Section 3.10(a) “Seller”    Preamble “Seller Indemnified Party”    Section
9.2(c) “Seller Proprietary Information”    Section 6.2(a) “Termination Date”   
Section 11.1(e) “Third Party Claim”    Section 9.3(a) “Threshold Amount”   
Section 9.2(f) “Transfer Taxes”    Section 2.9(b) “Transferred Employee”   
Section 5.4(b) “µWave Intellectual Property”    Section 3.13(b) “µWave Trade
Secrets”    Section 3.13(h) “Updated Employee List”    Section 5.4(a) “WARN Act”
   Section 5.4(f) “Warranty Cap”    Section 2.4(b)

 

  1.3 Other Definitional and Interpretive Matters

Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

(a) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the starting reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.

(b) Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

(c) Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.

(d) Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

-14-



--------------------------------------------------------------------------------

(e) Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

(f) Currency. All currency references included herein shall refer to United
States dollars.

(g) Reasonable Commercial Efforts. Reasonable commercial efforts means that the
obligated Party is required to make a diligent, reasonable and good faith effort
to accomplish the applicable objective. Such obligation, however, does not
require an expenditure of funds (unless Buyer agrees to pay such amount in which
case Seller will not unreasonably withhold any requested effort) or the
incurrence of a liability on the part of the obligated Party, nor does it
require that the obligated Party act in a manner that would be contrary to
normal commercial practices in order to accomplish the objective. The fact that
the objective is or is not actually accomplished is not, by itself, an
indication that the obligated Party did or did not in fact utilize its
reasonable commercial efforts in attempting to accomplish the objective.

(h) Schedules and Exhibits. The Schedules and Exhibits attached to this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth verbatim herein. Any matter
disclosed by either Party on any one Schedule with respect to any
representation, warranty or covenant of such Party shall be deemed disclosed for
purposes of all other representations, warranties or covenants of such Party to
the extent that it is reasonably apparent from such disclosure that it also
relates to such other representations, warranties or covenants.

 

2. Purchase and Sale of the µWave Business

 

  2.1 Purchase and Sale of Assets

Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, Seller shall, or shall cause one or more of its Subsidiaries, as
appropriate, to, irrevocably grant, sell, transfer, assign, convey and deliver
to Buyer or one or more Buyer Designees, and Buyer or one or more Buyer
Designees shall irrevocably purchase, acquire and accept from Seller or the
applicable Subsidiary, all of the right, title and interest in, to and under the
Purchased Assets, wherever located, free and clear of Encumbrances, except for
Permitted Encumbrances. For purposes of this Agreement, “Purchased Assets” means
all the assets, properties and rights primarily related to or primarily used in
the µWave Business by Seller or any Subsidiary, whether tangible or intangible,
real, personal or mixed, set forth or described in paragraphs (a) through
(o) below, whether or not any of such assets, properties or rights have any
value for accounting purposes or are carried or reflected on or specifically
referred to in Seller’s or the applicable Subsidiary’s books or financial
statements:

(a) the Business Records;

(b) the Principal Equipment and Purchased Leased Equipment;

 

-15-



--------------------------------------------------------------------------------

(c) the Fixtures and Supplies;

(d) the Inventory;

(e) the Assigned Intellectual Property;

(f) the Transferred Contracts;

(g) the Transferred In-Licenses and Transferred Out-Licenses;

(h) the Transferred Governmental Permits (but only to the extent that such
Governmental Permits are assignable or transferable to Buyer);

(i) the transferred registered domain names listed on Schedule 2.1(i);

(j) the Assumed Lease and any deposits related thereto;

(k) all prepaid expenses for leased and rented equipment;

(l) all Third Party prepaid royalties and maintenance and support for
Transferred In-Licenses;

(m) all guarantees, warranties, indemnities and similar rights in favor of
Seller or a Subsidiary related to any item listed in (a) through (l) above;

(n) all rights to the claims, causes of action, rights of recovery, and rights
of set-off, made or asserted against any Person on or after the Closing Date
relating to any item listed above, whether arising out of actions or conditions
occurring prior to, on, or after the Closing Date; and

(o) all goodwill of the µWave Business

 

  2.2 Excluded Assets

Notwithstanding the provisions of Section 2.1, it is hereby expressly
acknowledged and agreed that the Purchased Assets shall not include, and neither
Seller nor any Subsidiary is granting, selling, transferring, assigning,
conveying or delivering to Buyer or a Buyer Designee, and neither Buyer nor any
Buyer Designee is purchasing, acquiring or accepting from Seller or any
Subsidiary, any of the rights, properties or assets set forth or described in
paragraphs (a) through (j) below (the rights, properties and assets expressly
excluded by this Section 2.2 or otherwise excluded by the terms of Section 2.1
from the Purchased Assets being referred to herein as the “Excluded Assets”):

(a) any of Seller’s or its Affiliate’s receivables, cash, cash equivalents, bank
deposits or similar cash items (other than deposits related to the Assumed
Lease) or employee receivables;

 

-16-



--------------------------------------------------------------------------------

(b) any manufacturing libraries, Intellectual Property or Information of Seller
or any Affiliate other than the Assigned Intellectual Property or the Licensed
Intellectual Property;

(c) any (i) confidential personnel records pertaining to any Business Employee
to the extent applicable Law prohibits the transfer of such information, or
(ii) other books and records that Seller or any Affiliate of Seller is required
by Law to retain; provided, however, that Buyer shall have the right, to the
extent permitted by Law and subject to reasonable restrictions, to make copies
of any portions of such retained confidential personnel records and other books
and records that relate to the µWave Business, the Purchased Assets, the Assumed
Liabilities or the Transferred Employees; and (iii) any information management
system of Seller or any Affiliate of Seller other than those primarily related
to or primarily used in the µWave Business and contained within computer
hardware included as a Purchased Asset pursuant to Section 2.1(b);

(d) any claim, right or interest of Seller or any Affiliate of Seller in or to
any refund, rebate, abatement or other recovery for Excluded Taxes, together
with any interest due thereon or penalty rebate arising therefrom;

(e) except as set forth in the Intellectual Property Agreement, any rights to,
or the use of, the “Broadcom” or “Broadcom Corporation” trademarks;

(f) the Excluded Contracts, the Nonassignable Licenses and the Excluded Leased
Equipment;

(g) any insurance policies or rights of proceeds thereof;

(h) except as specified in Section 2.1, any of Seller’s or any Affiliate’s
rights, claims or causes of action against Third Parties relating to the assets,
properties or operations of the µWave Business arising out of transactions
occurring prior to, and including, the Closing Date;

(i) except as specifically provided in the applicable Bill of Sale and
Assignment and Assumption Agreement or the India Purchase Agreement any of the
assets of the Benefits Plans; and

(j) all other assets, properties, interests and rights of Seller or any
Affiliate that are not primarily related to or primarily used in the operation
the µWave Business or the Purchased Assets.

 

  2.3 Purchase Price

In consideration of the grant, sale, transfer, assignment, conveyance and
delivery by Seller and the Subsidiaries of the Purchased Assets to Buyer or a
Buyer Designee, Buyer and/or a Buyer Designee(s) shall (i) pay to Seller or the
applicable Subsidiary at the Closing an aggregate amount equal to EIGHTY MILLION
DOLLARS ($80,000,000) (the “Purchase Price”) in cash by wire transfer of
immediately available funds to an account designated by Seller’s written
instructions to Buyer at least three (3) Business Days prior to the Closing
Date, and (ii) assume the Assumed Liabilities pursuant hereto; provided,
however, that the Parties agree that the portion of the Purchase Price allocated
to the India Purchased Assets to be transferred pursuant to the India Purchase
Agreement shall be in an amount set forth in the India Purchase Agreement, as
applicable.

 

-17-



--------------------------------------------------------------------------------

  2.4 Assumed Liabilities

On the Closing Date, Buyer or one or more Buyer Designee shall execute and
deliver to Seller each Bill of Sale and Assignment and Assumption Agreement, the
India Purchase Agreement and a Lease Assignment pursuant to which Buyer or any
such Buyer Designee shall accept, assume and agree to pay, perform or otherwise
discharge, in accordance with the respective terms and subject to the respective
conditions thereof, the Assumed Liabilities. For purposes of this Agreement,
“Assumed Liabilities” means the liabilities and obligations set forth or
described in paragraphs (a) through (d) below, whether or not any such liability
or obligation has a value for accounting purposes or is carried or reflected on
or specifically referred to in either Seller’s or a Subsidiary’s books or
financial statements:

(a) the liabilities and obligations arising out of facts and circumstances
occurring after the Closing Date under the Assumed Lease and the Transferred
Contracts, Transferred In-Licenses, Transferred Out-Licenses, and Transferred
Governmental Permits;

(b) with respect to the µWave Business, any product warranty obligations arising
from sales of the µWave Products in the ordinary course of business on, before
and after the Closing Date; provided, however, that with regard to the sales of
the µWave Products in the ordinary course of business prior to the Closing Date,
solely to the extent that any such product warranty obligations do not exceed
$476,996 (the “Warranty Cap”) in the aggregate (it being understood that any
product warranty obligations, in the aggregate, arising from sales of µWave
Products in the ordinary course of business prior to the Closing Date exceed the
Warranty Cap shall, all such excess amount shall constitute Excluded Liabilities
hereunder);

(c) the obligations and liabilities with respect to the Transferred Employees
arising from the service by a Transferred Employee after the Closing Date,
including any such obligation and liability from Buyer Benefit Plans that are
governmentally administered or mandated by applicable Law; and

(d) the obligations and liabilities with respect to the µWave Business or the
Purchased Assets arising from, or in connection with, the operation or conduct
of the µWave Business or the ownership of the Purchased Assets by Buyer or a
Buyer Designee after the Closing Date.

 

  2.5 Excluded Liabilities

Neither Buyer nor any Buyer Designee shall assume or be obligated to pay,
perform or otherwise assume or discharge any liabilities or obligations of
Seller or any of its Affiliates, whether direct or indirect, known or unknown,
absolute or contingent, except for the Assumed Liabilities (all of such
liabilities and obligations not so assumed being referred to herein as the
“Excluded Liabilities”).

 

-18-



--------------------------------------------------------------------------------

For the avoidance of doubt, the Parties agree that the Excluded Liabilities
include, but are not limited to, any and all liabilities or obligations set
forth or described in paragraphs (a) through (k) below, whether or not any such
liability or obligation has a value for accounting purpose or is carried or
reflected on or specifically referred to in Seller’s or the applicable
Subsidiary’s books or financial statements:

(a) any Excluded Taxes;

(b) any Environmental Liabilities;

(c) any liability or obligation arising out of or related to any Excluded Asset;

(d) any trade payable (except to the extent it is related to Purchased Assets
delivered by Third Party suppliers to Buyer or a Buyer Designee on or after the
Closing Date and incurred in the ordinary course of µWave Business consistent
with past practice and for which Buyer agrees in writing to Seller prior to the
Closing Date that Buyer desires to receive such applicable asset from such Third
Party supplier);

(e) any indebtedness for borrowed money or guarantees thereof of Seller and its
Subsidiaries or intercompany obligations of Seller or any Subsidiary;

(f) except for the Layoff Reimbursement Amount, any liability or obligation
relating to or arising (whether before, on or after the Closing Date) out of
(i) the employment and any termination of such employment by Seller or any
Subsidiary of any employee or former employee of Seller or a Subsidiary on or
prior to the Closing Date, including without limitation, any rights in
connection with severance payments or the accrual of any rights thereto, any and
all claims, demands and/or causes of action in connection with the foregoing or
in connection with any Seller Benefit Plan, including, without limitation,
obligations with respect to the Section 14 Arrangement, (ii) any employee’s or
former employee’s or his/her dependents’ rights or obligations under any fringe
benefit of employment with Seller or a Subsidiary, including any Seller Benefit
Plan, (iii) the unpaid vacation, personal days and floating holidays or
redemption of any of the foregoing, sick pay or pay for sick days accrued by
Business Employees and (iv) any retention payments promised, granted or awarded
by Seller or a Subsidiary prior to the Closing to be paid (if earned) to the
Business Employees following the Closing;

(g) any liability and obligation which arises out of or relates to any breach,
default or violation by Seller or its Affiliates of the Assumed Lease, any
Transferred Contract, Transferred In- License, Transferred Out-License, or
Transferred Governmental Permit or any other Purchased Asset occurring on or
prior to the Closing Date or which arises out of violation of applicable Law, in
each case by Seller or its Affiliates;

(h) any liability or obligation in connection with, or relating to, any actions,
suits, claims, consent decrees or proceedings against Seller or any Subsidiary
which arise out of, accrue, or relate to (i) the operation or conduct of the
µWave Business or (ii) the ownership of the Purchased Assets in each case on or
before the Closing Date;

 

-19-



--------------------------------------------------------------------------------

(i) any benefit liability or obligation relating to or arising in connection
with Section 4980B of the Code (COBRA) or otherwise by operation of applicable
Law to provide continuation of health care coverage to employees or former
employees of Seller or a Subsidiary or their dependents arising from a
qualifying event occurring on or before the Closing Date;

(j) any liability or obligation arising from or relating to any Seller Benefit
Plan or otherwise relating to a Business Employee and his or her employment with
Seller, its Subsidiaries, or any ERISA Affiliate; and

(k) any liability or obligation arising from the sale of µWave Products by
Seller or a Subsidiary that exceed the Warranty Cap.

 

  2.6 Further Assurances; Further Conveyances and Assumptions; Consent of Third
Parties

(a) From time to time following the Closing to the extent permitted by
applicable Law and subject to reasonable confidentiality restrictions, Seller
shall, or shall cause its Affiliates to, make available to Buyer or a Buyer
Designee such confidential data and information in personnel records of
Transferred Employees as is reasonably necessary for Buyer to integrate such
employees into Buyer’s or a Buyer Designee’s workforce and comply with its
obligations under Section 5.4.

(b) From time to time following the Closing, Seller and Buyer shall, and shall
cause their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases, acquittances and other
instruments, and shall take such further actions, as may be necessary or
appropriate to transfer fully to, and vest in, Buyer and the Buyer Designees and
each of their respective successors or assigns, all of the properties, rights,
titles, interests, estates, remedies, powers and privileges intended to be
conveyed to Buyer or a Buyer Designee under this Agreement and the Collateral
Agreements and to assure fully to Seller and its Subsidiaries and each of their
respective successors and assigns, the assumption of the liabilities and
obligations intended to be assumed by Buyer or a Buyer Designee under this
Agreement and the Collateral Agreements, and to otherwise make effective the
transactions contemplated hereby and thereby (including (i) transferring back to
Seller or a Subsidiary any asset or liability not contemplated by this Agreement
to be a Purchased Asset or an Assumed Liability, respectively, if and to the
extent that any such asset or liability was erroneously or inadvertently
transferred to Buyer or a Buyer Designee at the Closing, and (ii) transferring
to Buyer or a Buyer Designee any asset or liability contemplated by this
Agreement to be a Purchased Asset or an Assumed Liability, respectively, which
was erroneously or inadvertently not transferred to Buyer or a Buyer Designee at
the Closing).

(c) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to transfer or
assign any Purchased Asset, including the Assumed Lease, Transferred Contract,
Transferred In-License, Transferred Out-License, Transferred Governmental
Permit, certificate, approval, authorization or other right which by its terms
or by Law is nonassignable or cannot be entered into without the consent of a
Third Party or a Governmental Body or is cancelable by a Third Party in the
event of an assignment (“Nonassignable Assets”) unless and until (i) such
consents shall have been obtained or (ii) Buyer or a Buyer Designee notifies
Seller that any such Purchased Asset should be transferred or assigned
notwithstanding the absence of a requisite Third Party consent or Governmental
Body consent or the right of a Third Party to cancel such Nonassignable Asset in
the event of a transfer or assignment hereunder, in which event such Purchased
Asset shall not be a Nonassignable Asset for purposes of this Agreement and
shall instead be transferred and assigned hereunder notwithstanding the absence
of such Third Party consent or Governmental Body consent or any right of a Third
Party to cancel such Purchased Asset.

 

-20-



--------------------------------------------------------------------------------

Prior to and after the Closing, Seller shall use all reasonable commercial
efforts to obtain such consents and deliver any required notices under all
Nonassignable Assets, and Buyer shall, and shall cause its Affiliates to,
cooperate with Seller to obtain such consents promptly. To the extent permitted
by applicable Law, in the event any requisite consent cannot be or is not for
any reason obtained prior to the Closing, from and after the Closing, Seller and
Buyer shall, and shall cause their respective Affiliates to, use reasonable
commercial efforts to develop a mutually agreeable arrangement (including by way
of amendment or addition of services to the Transition Services Agreement) under
which (i) Buyer or a Buyer Designee would obtain the benefits and assume the
obligations under such Nonassignable Assets in accordance with this Agreement,
including by sub-contracting, sub-licensing, or sub-leasing to Buyer or a Buyer
Designee, (ii) such Nonassignable Assets would be held, as of and from the
Closing Date, by Seller or the applicable Subsidiary in trust for Buyer or a
Buyer Designee and the covenants and obligations thereunder would be performed
by Buyer or a Buyer Designee in Seller’s or such Subsidiary’s name and all
benefits and obligations existing thereunder would be for Buyer’s or the
applicable Buyer Designee’s account, and/or (iii) in the case of any Lease
Assignment that is a Nonassignable Asset, Seller or the applicable Subsidiary
will provide, and Buyer or a Buyer Designee would obtain through the Transition
Services Agreement (and subject to the provisions and limitations set forth
therein), the benefits and assume the obligations under any such Lease
Assignment in accordance with this Agreement. From and after the Closing, Seller
shall, and shall cause its Affiliates to, also take or cause to be taken at
Buyer’s or a Buyer Designee’s expense such actions in its name or otherwise as
Buyer may reasonably request so as to provide Buyer or the applicable Buyer
Designee with the benefits of the Nonassignable Assets and to effect collection
of money or other consideration that becomes due and payable under the
Nonassignable Assets, and Seller or the applicable Subsidiary shall promptly pay
over to Buyer or the applicable Buyer Designee all money or other consideration
received by it in respect to all Nonassignable Assets.

(d) Buyer and Seller shall, and shall cause their respective Affiliates to, use
their respective reasonable commercial efforts to obtain, or to cause to be
obtained, any consent, substitution, approval, or amendment required to transfer
all rights and obligations under the Assumed Lease, Transferred Contracts,
Transferred In-Licenses, Transferred Out-Licenses, Transferred Governmental
Permits, certificates, approvals, authorizations or other rights or obligations
or liabilities that constitute Purchased Assets or Assumed Liabilities or that
are required to perform the obligations under the Collateral Agreements.

(e) From and after the Closing Date, Seller on behalf of itself and its
Affiliates authorizes Buyer, to the extent permitted by applicable Law and the
terms of the Nonassignable Assets, at Buyer’s expense, to perform all the
obligations and receive all the benefits of Seller or its Affiliates under the
Nonassignable Assets and appoints Buyer its attorney-in-fact to act in its name
on its behalf or in the name of the applicable Affiliate of Seller and on such
Affiliate’s behalf with respect thereto.

 

-21-



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement to the contrary, unless and until
any consent or approval with respect to any Nonassignable Asset is obtained,
such Nonassignable Asset shall not constitute a Purchased Asset and any
associated liability shall not constitute an Assumed Liability for any purpose
under this Agreement.

(g) At least five (5) Business Days prior to Closing, Seller will identify the
licenses included in (or reasonably expected to be included in) the
Nonassignable Assets and shall cooperate with and assist Buyer before and after
the Closing, at Buyer’s reasonable request and expense, to obtain licenses or
arrangements to replace the licenses, services and assets provided with respect
to any Nonassignable Asset.

 

  2.7 Intellectual Property and Information

Unless expressly set forth in this Agreement, the Intellectual Property
Agreement or in any Collateral Agreement, no title, right or license of any kind
is granted to Buyer pursuant to this Agreement with respect to the Intellectual
Property or Information of Seller or any Affiliate of Seller, either directly or
indirectly, by implication, by estoppel or otherwise.

2.8 Bulk Sales Law

Buyer hereby waives compliance by Seller and any Subsidiary with the
requirements and provisions of any “bulk-transfer” Laws of any jurisdiction
(collectively, the “Bulk Sales Laws”), including Article 6 of the California
Uniform Commercial Code, in each case that may otherwise be applicable with
respect to the sale of any or all of the Purchased Assets to Buyer or a Buyer
Designee.

 

  2.9 Taxes

(a) All payments made by Buyer or any Buyer Designee at Closing to Seller or any
of its Subsidiaries under or pursuant to this Agreement shall be made free and
clear of and without any deduction for or on account of withholding Taxes;
provided, for the avoidance of doubt, withholding Taxes subsequently determined
(whether by reason of change in tax law or otherwise) to be payable by a taxing
authority shall constitute Excluded Taxes and shall be subject to
indemnification under Article 9.

(b) The payment for any sales, use, transfer, conveyance, stamp, registration,
documentary, filing, recording, or similar fees or Taxes, other than, for the
avoidance of doubt, any Value Added Taxes, which shall be borne by the Parties
in accordance with Section 2.9(c), (“Transfer Taxes”) incurred in connection
with the transfer of the Purchased Assets and the assumption of the Assumed
Liabilities to and by, respectively, Buyer and Buyer Designees pursuant to this
Agreement shall be borne fifty percent (50%) by Buyer or Buyer Designees and
fifty percent (50%) by Seller or its Subsidiaries when due. Each Party shall use
reasonable efforts and cooperate in good faith to exempt the sale and transfer
of the Purchased Assets from any such Transfer Taxes or otherwise minimize such
Transfer Taxes, including by delivering, to the maximum extent possible, all
software, technology and other similar Purchased Assets to be delivered pursuant
to this Agreement, by electronic means in any reasonable manner specified by
Buyer. The Buyer (or the Buyer Designees) and Seller (or its Subsidiaries) shall
cooperate in the preparation and filing of all necessary Returns or other
documents with respect to all such Transfer Taxes. The payment and timely filing
of any associated Returns shall be made by the Party prescribed by applicable
Law as primarily liable for the payment, and the Parties shall provide
reimbursement for any Transfer Tax described in this Section 2.9(b) that is paid
by the other parties as may be necessary such that the Buyer (or Buyer
Designees), on the one hand, and Seller (or its Subsidiaries), on the other each
pay fifty percent (50%) of such Transfer Taxes.

 

-22-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, any Taxes that
are Value Added Taxes (including GST and service tax), imposed on assets sold
and recoverable by Buyer or a Buyer Designee shall be borne solely by Buyer or
Buyer Designees but only to the extent that a duly issued tax invoice prepared
in accordance with applicable law has been timely provided by Seller or a
Subsidiary to the Buyer or Buyer Designees, as applicable. Any other Value Added
Taxes imposed on assets sold shall be borne fifty percent (50%) by Buyer or
Buyer Designees and fifty percent (50%) by Seller or its Subsidiaries when due.
In the case and to the extent of value added and similar Taxes incurred in
connection with the transactions contemplated hereby that are recoverable by
Buyer or a Buyer Designee, such Taxes shall be invoiced by Seller or its
Subsidiaries to Buyer or Buyer Designee, as applicable, paid by Buyer or Buyer
Designee to Seller or its Subsidiaries, as applicable, against a duly prepared
tax invoice and timely and remitted by Seller or its Subsidiaries, as
applicable, to the relevant Governmental Body in accordance with applicable Law,
and Buyer or Buyer Designee shall be entitled to such recovery. The Party
prescribed by Law as primarily liable for the payment of such Value Added Taxes
shall prepare all necessary documents (including all Returns) with respect to
all such amounts in a timely manner. The applicable Party shall file such
Returns and pay such Taxes and shall provide evidence satisfactory to the other
Party that such Returns have been filed and Taxes have been paid, subject to
such Party’s right to reimbursement from the other Party pursuant to this
Section 2.9(c). Buyer and Seller shall reasonably cooperate to minimize the
amount of the Taxes described in this Section 2.9(c).

(d) All real property Taxes, personal property Taxes and similar ad valorem
obligations (“Property Taxes”) levied with respect to the Purchased Assets for a
Straddle Period shall be apportioned between Seller and Buyer based on the
number of days of such Straddle Period, and Seller shall be liable for the
proportionate amount of Property Taxes that is attributable to the Pre-Closing
Tax Period within such Straddle Period, and Buyer shall be liable for the
proportionate amount of Property Taxes that is attributable to the Post-Closing
Tax Period within such Straddle Period. Any refund, rebate, abatement or other
recovery of Property Taxes attributable to the Pre-Closing Tax Period shall be
for the account of Seller, and any refund, rebate, abatement or other recovery
of Property Taxes attributable to the Post-Closing Tax Period shall be for the
account of Buyer provided, however, that if a Governmental Body subsequently
disallows any such refund, rebate, abatement or other recovery for which a Party
has received payment from the other Party pursuant to this Section 2.9(d), such
recipient Party shall promptly pay (or cause to be paid) to the other party the
full amount of such disallowed amount (including any interest associated
therewith). The Party required by law to file a Return with respect to and pay
any such Property Taxes shall do so within the time period required by
applicable Law and upon the payment of (or receipt of any refund, rebate,
abatement, or other recovery for) such Property Taxes. Buyer or Seller, as
applicable, shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 2.9(d) together with
such supporting evidence as is reasonably necessary to calculate the proration
amount. The proration amount shall be paid by the Party owing it to the other
within ten (10) days after delivery of such statement. In the event that Buyer
or Seller makes any payment for which it is entitled to reimbursement under this
Section 2.9(d), the applicable Party shall make such reimbursement promptly but
in no event later than ten (10) days after the presentation of a statement
setting forth the amount of reimbursement to which the presenting Party is
entitled along with such supporting evidence as is reasonably necessary to
calculate the amount of reimbursement.

 

-23-



--------------------------------------------------------------------------------

(e) Following the Closing, Buyer and Seller shall cooperate, and shall cause
their Subsidiaries to cooperate, as reasonably requested for the purpose of
enabling the requesting Party to (i) make any election relating to Taxes,
(ii) prepare Returns with respect to the µWave Business or the Purchased Assets
or (iii) to prepare for and defend audits or other Tax-related examinations by a
Governmental Body with respect to the µWave Business and the Purchased Assets.
Such cooperation shall be at the expense of the requesting Party. Seller and its
Affiliates shall retain all documents, including prior years’ Returns,
supporting work schedules and other records or information with respect to all
sales, use and employment Tax Returns and, absent the receipt by Seller and its
Affiliates of the relevant tax clearance certificates, shall maintain such
records in accordance with Seller’s records retention policies.

 

  2.10 Buyer Designee; Transaction in India

(a) The Parties agree that Buyer may assign the right to purchase certain of the
Purchased Assets to one or more Buyer Designees or that one or more Buyer
Designees may enter into a Collateral Agreement (with the understanding that
Entropic Communications Israel Ltd. (that is anticipated to be renamed as
MaxLinear Israel Limited) will constitute a Buyer Designee who is expected to
enter into the Bill of Sale and Assignment and Assumption Agreement (Israel) and
MaxLinear Asia Singapore Private Limited will constitute a Buyer Designee who is
expected to enter into the Bill of Sale and Assignment and Assumption
Agreement). Notwithstanding any such assignment or execution of a Collateral
Agreement by a Buyer Designee, Buyer shall remain liable for, and any such
assignment or execution shall not relieve Buyer of, its obligations hereunder or
thereunder. Any reference to Buyer in this Agreement shall to the extent
applicable also be deemed a reference to the applicable Buyer Designee, except
where in context of this Agreement such use would not be appropriate.

(b) The transactions relating to the purchase and sale of the Purchased Assets
located in India (the “India Purchased Assets”) will be concluded under a
separate India Purchase Agreement between the applicable Subsidiary of Seller
and the applicable Buyer Designee. All considerations with regard to the India
Purchased Assets will be paid India as a domestic transaction. No consideration
in relation to the purchase and sale of the India Purchased Assets will be paid
by the Buyer to Seller outside of India.

 

-24-



--------------------------------------------------------------------------------

3. Representations and Warranties of Seller

Except as set forth in the Schedules attached hereto and delivered by Seller to
Buyer prior to the execution of this Agreement, Seller represents and warrants
to Buyer that:

 

  3.1 Organization and Qualification

Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the State of California and has all requisite corporate power
and authority to carry on the µWave Business as currently conducted by it and to
own or lease and operate the Purchased Assets and conduct the µWave Business.
Seller is duly qualified to do business and is in good standing as a foreign
corporation (in any jurisdiction that recognizes such concept) in each
jurisdiction where the ownership or operation of the Purchased Assets or the
operation or conduct of the µWave Business requires such qualification, except
where the failure to be so qualified or in good standing, individually or in the
aggregate, has not had and could not reasonably be expected to have a Seller
Material Adverse Effect.

 

  3.2 Subsidiaries

Schedule 3.2 sets forth a list of each Subsidiary of Seller that has title to
(or otherwise legally owns) any Purchased Asset or has any Assumed Liability,
together with its jurisdiction of organization. Each Subsidiary set forth in
Schedule 3.2 is duly organized and validly existing and in good standing (in any
jurisdiction that recognizes such concept) under the Laws of its jurisdiction of
organization and has all requisite corporate or similar power and authority to
own, lease and operate the Purchased Assets owned by it and to carry on its
portion of the µWave Business as presently conducted by it. Each Subsidiary of
Seller set forth on Schedule 3.2 is duly qualified to do business and is in good
standing as a foreign corporation or other entity (in any jurisdiction that
recognizes such concept) in each jurisdiction where the ownership or operation
of its properties and assets or the operation or conduct of the µWave Business
requires such qualification, except for failures to be so duly organized,
validly existing, qualified or in good standing that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Seller
Material Adverse Effect. The Subsidiaries listed on Schedule 3.2 are the only
Affiliates of Seller that have title to (or otherwise legally owns) any
Purchased Asset or any obligation that is an Assumed Liability. Broadcom Israel
holds a valid Exemption Certificate.

 

  3.3 Authorization; Binding Effect

(a) Seller has all requisite corporate power and authority to execute, deliver
and perform this Agreement and the Collateral Agreements to which it will be a
party and to consummate the transactions contemplated hereby and thereby, and
the execution, delivery and performance of this Agreement and the Collateral
Agreements to which it will be a party has been duly authorized by all requisite
corporate action.

 

-25-



--------------------------------------------------------------------------------

(b) Each Subsidiary that will be a party to a Collateral Agreement has all
requisite corporate power and authority to execute, deliver and perform the
Collateral Agreements to which it will be a party and to consummate the
transactions contemplated thereby, and the execution, delivery and performance
of the Collateral Agreements to which it will be a party has been duly
authorized by all requisite corporate action.

(c) This Agreement has been duly executed and delivered by Seller and this
Agreement is, and the Collateral Agreements to which Seller and any Subsidiary
will be a party when duly executed and delivered by Seller or such Subsidiary
will be, valid and legally binding obligations of Seller or such Subsidiary,
enforceable against Seller or such Subsidiary, as applicable, in accordance with
their respective terms, except to the extent that enforcement of the rights and
remedies created hereby and thereby may be affected by bankruptcy,
reorganization, moratorium, insolvency and similar Laws of general application
affecting the rights and remedies of creditors and by general equity principles.

 

  3.4 Non-Contravention; Consents

(a) Assuming that all Required Consents (as defined in Section 3.4(b)) have been
obtained, the execution, delivery and performance of this Agreement by Seller
and the Collateral Agreements by Seller or any Subsidiary that is a party
thereto and the consummation of the transactions contemplated hereby and thereby
do not and will not: (i) result in a breach or violation of, or conflict with,
any provision of Seller’s or a Subsidiary’s charter, by-laws or similar
organizational document, (ii) violate or result in a breach of or constitute an
occurrence of default under any provision of, result in the acceleration or
cancellation of any obligation under, or give rise to a right by any party to
terminate or amend its obligations under, any mortgage, deed of trust,
conveyance to secure debt, note, loan, indenture, lien, lease, agreement,
license, permit, instrument, order, judgment, decree or other arrangement or
commitment to which Seller or a Subsidiary is a party or by which it is bound
and which relates to the µWave Business or the Purchased Assets or (iii) violate
any applicable Law of any Governmental Body having jurisdiction over Seller, a
Subsidiary, the µWave Business or the Purchased Assets, other than in the case
of clauses (ii) and (iii), any such violations, breaches, defaults,
accelerations or cancellations of obligations or rights that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Seller Material Adverse Effect.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained by Seller or a
Subsidiary in connection with the execution, delivery and performance of this
Agreement and the Collateral Agreements to which Seller or a Subsidiary will be
a party or for the consummation of the transactions contemplated hereby or
thereby by Seller or a Subsidiary, except for (i) any filings required to be
made under the HSR Act and any applicable filings required under foreign
antitrust Laws, and (ii) consents or approvals of Governmental Bodies or other
Third Parties that are required to transfer or assign to Buyer or a Buyer
Designee any Purchased Assets or assign the benefits of or delegate performance
with regard thereto in any material respect, which are set forth in Schedule
3.4(b) (items (i) and (ii) being referred to herein as the “Required Consents”)
and (iii) such consents, approvals, orders, authorizations, registrations,
declarations or filings the failure of which to be obtained or made,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Seller Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

  3.5 Purchased Assets

(a) Seller or a Subsidiary has and at the Closing will have good and valid title
to, or a valid and binding leasehold interest or license in, the Purchased
Assets, free and clear of any Encumbrance except for Permitted Encumbrances. At
the Closing, Seller or a Subsidiary will transfer to Buyer or a Buyer Designee
good and valid title to, or, if Seller or a Subsidiary has a leasehold interest
or license, a valid and binding leasehold interest or license in, the Purchased
Assets, free and clear of any Encumbrance except for Permitted Encumbrances.
This Section 3.5(a) does not apply to Intellectual Property licensed to Buyer
pursuant to the Intellectual Property Agreement.

(b) Each material item of Principal Equipment and Purchased Leased Equipment is
in good operating condition and repair, subject to normal wear and tear,
suitable for the purposes for which it is currently being used, but is otherwise
being transferred on a “where is” and, as to condition, “as is” basis.

(c) Except for (i) the Excluded Assets and (ii) portfolio-wide Patent
cross-licenses for which such Patent cross-licenses were not entered into in
connection with an arrangement the primary purpose of which related to the µWave
Business, the Purchased Assets and the Transferred Employees and the other
rights acquired or licensed under this Agreement and the Collateral Agreements
(including the goods and services to be provided or available to be provided
pursuant to the Transition Services Agreement) constitute all tangible and
intangible property, assets, personnel and rights of Seller or any Subsidiary
that are (i) primarily related to or primarily used in the operation of the
µWave Business and (ii) sufficient for the conduct and operation of the µWave
Business as a product line of another company immediately following the Closing
in substantially the manner in which the µWave Business is being conducted as of
the date hereof. In the event this Section 3.5(c) is unintentionally breached
because Seller or a Subsidiary has in good faith failed to identify and transfer
any asset or property or provide any service primarily related to or primarily
used in the operation of the µWave Business, such breach shall be deemed cured
if Seller or the applicable Subsidiary promptly, but in no event, later than
thirty (30) days following such failure to identify and transfer, transfers such
properties or assets or provides such services to Buyer or a Buyer Designee at
no additional cost to Buyer or a Buyer Designee.

 

  3.6 Governmental Permits

Except as set forth on Schedule 2.1(h), there are no material governmental
permits held or used by Seller or a Subsidiary to operate the µWave Business as
now being operated or to use or occupy the Premises. The Transferred
Governmental Permits set forth on Schedule 2.1(h) are valid and in full force
and effect and no proceeding is recorded, pending or, to Seller’s knowledge,
threatened seeking the suspension, modification, limitation or revocation of any
such Governmental Permit. Neither Seller nor any Subsidiary is in violation of
or default under any Transferred Governmental Permit which, individually or in
the aggregate, has had or would reasonably be expected to have a Seller Material
Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

  3.7 Real Estate and Environmental

(a) Schedule 3.7(a) contains a complete and accurate list of the Premises and
the Lease. Buyer has been provided with a complete and correct copy of each
Lease. Except as set forth in Schedule 3.7(a), each Lease is in full force and
effect and neither Seller nor any Subsidiary has violated, and, to Seller’s
knowledge, the landlord has not violated or waived, any of the material terms or
conditions of any Lease and all the material covenants to be performed by Seller
or a Subsidiary, and to Seller’s knowledge, the landlord under each Lease prior
to the date hereof have been performed in all material respects. Seller or its
Subsidiaries currently occupy all of the Premises that will be included under
the Assumed Lease for the operation of the µWave Business. To Seller’s
knowledge, neither Seller nor any Subsidiary is required to expend more than
$25,000 in connection with any restoration or surrender obligation for the
Premises that are subject to an Assumed Lease.

(b) The Premises are in condition suitable for the conduct of the µWave Business
as currently conducted and the use of any Premises, as presently used by the
µWave Business, does not violate any local zoning or similar land use Laws or
governmental regulations which violation, individually or in the aggregate, has
had or could reasonably be expected to materially adversely affect the occupancy
of such Premises or the operations of the µWave Business therein. Neither Seller
nor any Subsidiary is in violation of or in noncompliance with any covenant,
condition, restriction, order or easement affecting any Premises except where
such violation or noncompliance, individually or in the aggregate, has had or
could reasonably be expected to have a materially adverse effect on the
occupancy of such Premises or the operations of the µWave Business therein.
There is no pending or, to Seller’s knowledge, threatened condemnation or
similar proceeding affecting any Premises.

(c) Except as set forth in Schedule 3.7(c), in respect of the µWave Business and
the Premises:

(i) the operations of the µWave Business, the µWave Products and the Premises
comply, and, to Seller’s knowledge, have complied in all material respects with
all applicable Environmental Laws;

(ii) Seller and each Subsidiary has obtained all environmental, health and
safety Governmental Permits required by or related to any Environmental Law and
necessary for its operations, and all such Governmental Permits are in good
standing, and Seller and each Subsidiary is in compliance with all terms and
conditions of such permits except where the failure to obtain, maintain in good
standing or be in compliance with, such permits, individually or in the
aggregate, would not reasonably be expected to result in material liability to
Seller or any Subsidiary;

(iii) none of Seller, any Subsidiary or any of the Premises or the operations of
the µWave Business, are subject to any on-going or, to Seller’s knowledge, have
been subject to any previous investigation by, order from or agreement with any
Person respecting (A) any Environmental Law, or (B) any remedial action arising
from the release or threatened release of a Hazardous Substance into the
environment;

 

-28-



--------------------------------------------------------------------------------

(iv) neither Seller nor any Subsidiary is subject to any judicial or
administrative proceeding, order, judgment, decree or settlement alleging or
addressing a violation of or liability under any Environmental Law;

(v) Seller or each applicable Subsidiary has filed all material notices required
to be filed under any Environmental Law indicating past or present treatment,
storage or disposal of a Hazardous Substance or reporting a spill or release of
a Hazardous Substance into the environment;

(vi) neither Seller nor any Subsidiary has received any written notice, or to
Seller’s knowledge, other claim to the effect that it is or may be liable to any
Person as a result of the release or threatened release of a Hazardous
Substance; and

(vii) there have been no releases or threatened releases of any Hazardous
Substances caused by Seller or any Subsidiary, into, on or under any of the
Premises or, to Seller’s knowledge, other real property owned, leased or
occupied by the µWave Business, or, to Seller’s knowledge, any other Person, in
any case in such a way as to create any liability (including the costs of
investigation and remediation) under any applicable Environmental Law.

 

  3.8 Compliance With Laws

(a) Except as set forth on Schedule 3.8(a), with respect to the Purchased Assets
and the µWave Business conducted by Seller and the Subsidiaries, Seller and each
Subsidiary is in compliance with all applicable Laws and all decrees, orders,
judgments, writs, injunctions, permits and licenses of or from Governmental
Bodies by which the µWave Business or the Purchased Assets are bound or affected
except for instances of noncompliance or possible noncompliance that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Seller Material Adverse Effect.

(b) Without limiting the generality of the foregoing, with respect to the
Purchased Assets and the µWave Business conducted by Seller and the
Subsidiaries, neither Seller nor any of its Subsidiaries, nor, to Seller’s
knowledge, any agent, director, officer, employee or other Person associated
with or acting on behalf of Seller or its Subsidiaries, has, directly or
indirectly, taken, authorized or promised to take any action which would cause
it to be in violation of the Foreign Corrupt Practices Act of 1977, as amended,
or any rules or regulations thereunder, or any similar anti-corruption or
anti-bribery laws applicable to Seller or any of its Subsidiaries with respect
to the Purchased Assets and the µWave Business (in each case, as in effect at
the time of such action) (collectively, the “Anticorruption Laws”); used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, made any unlawful payment to
any foreign or domestic government official or employee or to any foreign or
domestic political party or campaign from corporate funds, or violated any money
laundering laws, or similar legislation in applicable jurisdictions or made any
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment to any person, except for instances of noncompliance or possible
noncompliance that, individually or in the aggregate, have not been and would
not reasonably be expected to be material to the µWave Business or the Purchased
Assets. With respect to the Purchased Assets and the µWave Business conducted by
Seller and the Subsidiaries, neither Seller nor any of its Subsidiaries has
received any written notice alleging any violation or alleged violation of
Anticorruption Laws, discovered a violation as a result of an internal
investigation or made a voluntary or directed disclosure to any government
authority, and, to Seller’s knowledge, there are not facts that would reasonably
be expected to lead to such notice.

 

-29-



--------------------------------------------------------------------------------

(c) With respect to the Purchased Assets and the µWave Business conducted by
Seller and the Subsidiaries, Seller and each Subsidiary is in compliance with
all applicable U.S. and Foreign Export Control and Sanctions Laws except for
instances of noncompliance or possible noncompliance that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Seller Material Adverse Effect. Without limiting the foregoing, as of the date
hereof, there are to Seller’s knowledge, no threatened claims or investigations
by any Governmental Body of potential violations against Seller or any of its
Subsidiaries with respect to export activity or licenses with respect to the
µWave Business or the Purchased Assets.

(d) Schedule 3.8(d) sets forth the (i) known and available the export control
classification numbers (ECCNs) for each µWave Product, and (ii) any export
licenses obtained (or license exceptions as a result of which Seller or any
Subsidiary has determined not to obtain such export licenses) with respect to
each µWave Product.

(e) Schedule 3.8(e) lists any Assigned Intellectual Property and/or µWave
Product whose development, commercialization or export is restricted under
applicable Law, and which may require a license from the Israeli Ministry of
Defense or an authorized body thereof pursuant to Section 2(a) of the Control of
Products and Services Declaration (Engagement in Encryption), 1974, as amended,
or from the Israeli Ministry of Industry and Trade pursuant to the Law of
Regulation of Security Exports, 2007, or under any other Israeli legislation
(other than OCS related regulation which is specifically addressed in Sections
3.13 and 3.21 of this Agreement) regulating the development, commercialization
or export of technology.

 

  3.9 Litigation

Except as set forth on Schedule 3.9(a), there is no action, suit, consent
decree, proceeding, arbitration or governmental investigation pending or, to
Seller’s knowledge, threatened by, against or involving Seller or any
Subsidiary, the µWave Business or the Purchased Assets, (i) which seeks to
restrain or enjoin the consummation of the transactions contemplated hereby or
(ii) with respect to the µWave Business or the Purchased Assets, that,
individually or in the aggregate, would reasonably be expected to be material to
the µWave Business. To Seller’s knowledge, there is no basis for any such
action, suit, decree, proceeding, arbitration or investigation not disclosed on
Schedule 3.9 that, individually or in the aggregate, would reasonably be
expected to be material to the µWave Business. Except as set forth on Schedule
3.9(b), there is no pending claim or cause of action brought by Seller or any
Subsidiary against any Third Party that, individually or in the aggregate, would
reasonably be expected to be material to the to the µWave Business.

 

-30-



--------------------------------------------------------------------------------

  3.10 Business Employees

(a) Schedule 3.10(a)(i) contains a complete and accurate list of all the
Business Employees as of May 5, 2016, showing for each Business Employee, the
name, position and title, work location, date of hire or service commencement
date, current annual (and with respect to the Israeli Employees (as defined
below), monthly) base salary or base wage, actual scope of employment (e.g.,
full, part-time or temporary), overtime classification (e.g., exempt or
non-exempt), tenure dates, prior notice entitlement, any compensation or benefit
payable, maintained or contributed to or with respect to which any potential
liability is or may be borne by Seller or any Subsidiary including but not
limited to the following entitlements: deferred compensation, overtime payment,
vacation entitlement and accrued vacation, travel entitlement (e.g. travel pay,
car, leased car arrangement and car maintenance payments and parking allowances)
sick leave entitlement and accrual, incentive payments, recuperation pay
entitlement and accrual, pension arrangement and/or any other provident fund
(including managers’ insurance and education fund), their respective
contribution rates (by percentage) and the salary basis for such contributions,
whether such employee, is subject to “Section 14 Arrangement”, to the extent
applicable (and, to the extent such employee is subject to the Section 14
Arrangement, an indication of whether such arrangement has been applied to such
person from the commencement date of his employment and on the basis of his
entire salary), last compensation increase to date including the amount thereof,
immigration status, if any, classification status of U.S. employees under the
Fair Labor Standards Act or applicable state or local Law (exempt or
non-exempt), leave of absence status of U.S. employees, if any (including, but
not limited to, short- or long-term disability, military leave, maternity leave,
family leave, and/or other administrative leave), and general eligibility for
current monthly and/or annual incentive/bonus or commission opportunity. Except
as set forth on Schedule 3.10(a)(ii), (i) no Business Employee is covered by any
union, collective bargaining agreement or other similar labor agreement
(including any agreement with any works council, trade union or other similar
labor-relations entity); (ii) to Seller’s knowledge, there are no pending union,
works council or similar labor organizing activities or arrangements with
respect to Business Employees and neither the Seller nor any Subsidiary has
recognized or received a demand for recognition from any employees’ collective
bargaining representative with respect to any of its Business Employees, and
neither the Seller nor any Subsidiary has or is subject to, and no Business
Employees of the Seller or any Subsidiary is entitled to benefits from, any
extension order (tzavei harchava) other than those who apply to all employees in
Israel or any contract or arrangement with respect to employment or termination
thereof; and (iii) in the three years prior to the date hereof, there has been
no labor dispute, other than routine individual grievances, or any activity or
proceeding by a labor union or representative thereof to organize the Business
Employees, or any lockouts, strikes, slowdowns, work stoppages or threats
thereof by or with respect to Business Employees. No unfair labor practice,
labor dispute or labor charge or complaint is pending or, to Seller’s knowledge,
threatened with respect to any Business Employee.

(b) Except as set forth in Schedule 3.10(b), neither Seller nor any Subsidiary
currently maintains, contributes to or has any liability under any Seller
Benefit Plan in respect of any Business Employee. With respect to each of the
Benefit Plans identified on Schedule 3.10(b), Seller has made available to Buyer
true and complete copies of the most recent plan or summary or other written
description describing all material terms thereof, if applicable.

 

-31-



--------------------------------------------------------------------------------

(c) Each Seller Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter, or has
pending or has time remaining in which to file an application for such
determination, from the IRS, and, to Seller’s knowledge, no fact exists
indicating that any such determination letter should be revoked or not issued or
reissued.

(d) Other than as set forth in Schedule 3.10(b), no Seller Benefit Plan that
covers any Business Employee is, and none of Seller, any Subsidiary or any ERISA
Affiliate sponsors or maintains or has previously sponsored, maintained,
contributed to, incurred an obligation to contribute to, or is or was required
to contribute to: (i) any “multiemployer plan” as defined in Section 3(37) or
4011(a)(3) of ERISA, (ii) multiple employer plan or to any plan described in
Section 413 of the Code, or (iii) any pension plan subject to Title IV of ERISA,
Part 3 of Title I of ERISA or Section 412 of the Code.

(e) Each Seller Benefit Plan, including a Seller Benefit Plan that covers any
Business Employee outside of the United States or is otherwise not subject to
ERISA or the Code has been maintained in substantial compliance with its terms
and with the requirements prescribed by any and all applicable Laws (including
without limitation any special provisions relating to the tax status of
contributions to, earnings of or distributions from such Seller Benefit Plans
where each such Seller Benefit Plan was intended to have such tax status).

(f) Except as provided in Schedule 3.10(f), neither the execution nor delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will result in any retention or change of control payment becoming due to any
Business Employee.

(g) With respect to the µWave Business, there is not presently pending or
existing, and to Seller’s knowledge there is not threatened, (i) any strike,
slowdown, picketing, or work stoppage, (ii) any application for certification of
a collective bargaining agent, (iii) any controversies or disputes pending, or
to Seller’s knowledge, threatened between Seller or any Subsidiary and any of
the Business Employees, or (iv) any claims, litigation or disputes by a works
council or other applicable Government Body, which controversies, claims,
litigation or disputes, individually or in the aggregate, have had or would
reasonably be expected to have a Seller Material Adverse Effect.

(h) Neither Seller nor any of its Subsidiaries has engaged in any unfair labor
practices within the meaning of the National Labor Relations Act and similar
state, local or foreign agency.

(i) The Business Employees are authorized and have appropriate documentation to
work in the jurisdiction in which they are working. Schedule 3.10(i) that sets
forth the immigration status for all U.S.-based Business Employees who are not
U.S. citizens or permanent residents; and within ten (10) business days from the
date hereof, Seller will provide Buyer with a list of any Business Employee
based outside of the United States that require a company sponsored work visa in
the jurisdiction in which they perform services.

 

-32-



--------------------------------------------------------------------------------

(j) No Business Employee’s employment by the Seller or any Subsidiary requires
any special license, permit or other authorization of a Governmental Body.

 

  3.11 Contracts

(a) Schedule 3.11(a) contains a complete and accurate list of all Third Party
Contracts primarily related to or primarily used in the operation of the µWave
Business:

(i) that involves or could reasonably be expected to involve payments by or to
Seller or a Subsidiary either of more than $100,000 per year or more than
$250,000 in the aggregate over the full term thereof;

(ii) with any one of the top ten (10) largest direct customers or original
equipment manufacturers of µWave Products, as measured by sales during the
twelve (12) month period ending as of March 31, 2016, including purchase
agreements, maintenance and service agreements and warranty agreements;

(iii) with any one of the top ten (10) largest suppliers of any raw material or
components incorporated into µWave Products, as measured by cost during the
twelve (12) month period ending as of March 31, 2016;

(iv) that contains any provision or covenant prohibiting or limiting the ability
of Seller or a Subsidiary to (A) engage in any activity relating to or involving
the µWave Business (including geographical restrictions, restrictions on the
making of any sales to any Person in any manner, restrictions on the use or
ability to enforce any Assigned Intellectual Property, or restrictions on hiring
or soliciting any Person in any manner), (B) to compete in any line of business,
directly or indirectly, with any Person as to the µWave Business;

(v) pursuant to which Seller or any of its Subsidiaries is bound to, or has
committed to provide or license any product or service to any third party
(including any reseller or distributor of products) on an exclusive basis or to
acquire or license any product or service on an exclusive basis from a third
party (excluding customization of products or services for or by a party in the
ordinary course of business);

(vi) that provides for “most favored nation” terms, including such terms for
pricing, or that include any right of first refusal, first notice, or first
negotiation;

(vii) that creates or obligates Seller or a Subsidiary to participate in any
joint venture or similar arrangement with respect to or affecting the µWave
Business or the Purchased Assets;

(viii) that contains maintenance, warranty, support or similar obligations,
other than as set forth on the standard terms and conditions of sale included in
Schedule 3.15;

(ix) for any distributor, original equipment manufacturer, reseller, value added
reseller, sales, agency or manufacturer’s representative;

 

-33-



--------------------------------------------------------------------------------

(x) (A) that provides for the disclosure, delivery, license, release, or escrow
of source code and (B) providing for the development of any Assigned
Intellectual Property, independently or jointly, by or for Seller or any of its
Subsidiaries (other than Contracts entered into in the ordinary course of
business with employees, consultants and independent contractors of Seller’s
standard form agreement provided to Buyer);

(xi) that is a continuing Contract with a commitment for the future purchase by
Seller or its Subsidiaries of materials, supplies, equipment or services in
excess of $100,000 per year or more than $250,000 in the aggregate over the full
term thereof;

(xii) that is an advertising agreement or arrangement, in any such case that
involves or could reasonably be expected to involve payments by Seller or any of
its Subsidiaries of more than $50,000 per year;

(xiii) that is with a Governmental Body;

(xiv) that includes (A) any sale, assignment, hypothecation, transfer, license,
option, immunity, authorization, or other grant of rights under or with respect
to, or covenant not to bring claims for infringement, misappropriation, or other
violation of, any Intellectual Property or Information, or (B) any use
limitation with respect to any Intellectual Property or Information (other than
any non-disclosure agreements in Seller’s standard form, provided that a copy of
such standard form has been made available to Buyer);

(xv) that obligates Seller or any of its Subsidiaries to purchase or otherwise
obtain any product or service exclusively from a single party or sell any
product or service exclusively to a single party; and

(xvi) that constitutes any other agreement, commitment, arrangement or plan not
made in the ordinary course of business (clauses (i) through (xiv) collectively,
the “Material Contracts”).

(b) Each material Transferred Contract and each Material Contract is valid,
binding and enforceable against Seller or the applicable Subsidiary and, to
Seller’s knowledge, the other parties thereto in accordance with its terms and
is in full force and effect. Neither Seller nor any Subsidiary is in default
under or in breach of or is otherwise delinquent in performance under any
material Transferred Contract or Material Contract (and neither Seller nor any
Subsidiary has received any notice alleging any such default, breach or
delinquency). To Seller’s knowledge, each of the other parties thereto has
performed all obligations required to be performed by it under, and is not in
default under, any material Transferred Contract or Material Contract and no
event has occurred that, with notice or lapse of time, or both, would constitute
such a default, except for breaches, failures of performance or defaults that,
individually or in the aggregate, could not reasonably be expected to be
material to the µWave Business or the Purchased Assets. Seller or a Subsidiary
has made available to Buyer true and complete copies of all material Transferred
Contracts and Material Contracts.

 

-34-



--------------------------------------------------------------------------------

  3.12 Financial Statements

(a) (i) Schedule 3.12(a) sets forth a statement of revenues for the µWave
Business for each of the fiscal years ended November 1, 2015 and November 2,
2014 and for the interim year-to-date period in 2016 up to March 31, 2016. The
statement of revenues is derived from and has been prepared in accordance with
the books and records of Seller and the Subsidiaries (which are accurate and
complete in all material respects) on a consistent basis throughout the periods
covered thereby consistent with GAAP (except for the omission of footnotes and
normal year-end adjustments and any potential adjustments relating to the taxes
and tax adjustments) and Seller’s standard accounting policies and procedures
and (ii) presents fairly the revenues of the µWave Business for such periods.

(ii) Schedule 3.12(a) sets forth a true and correct statement of operations for
each of the fiscal years ended November 1, 2015 and November 2, 2014 and for the
interim year-to-date period in 2016 up to March 31, 2016 for the µWave Business
and includes the costs of Seller and its Subsidiaries directly involved in and
specifically identifiable to the revenue producing activity of the µWave
Business, based on the allocation methodologies of Seller and are prepared from
the financial books and records of Seller consistent with GAAP (except for the
omission of footnotes and normal year-end adjustments and any potential
adjustments relating to the taxes and tax adjustments) and Seller’s standard
accounting policies and procedures.

(b) The revenue of the µWave Business reflected on Schedule 3.12(a) has been
recognized in accordance with GAAP. The historical financial information
relating to the µWave Business set forth on Schedule 3.12(a) was prepared in
good faith by Seller’s management and is based upon reasonable assumptions.
Seller is not aware of any fact or set of circumstances that would lead it to
believe that such historical financial information is incorrect or misleading in
any material respect.

(c) Except as set forth in Schedule 3.12(c), Seller has not received or booked
any prepaid revenues for the µWave Business applicable to performance due after
the Closing Date.

 

  3.13 Intellectual Property

(a) Seller or one of its Subsidiaries owns exclusively all right, title and
interest in and to the Assigned Intellectual Property, free and clear of (i) all
Encumbrances other than Permitted Encumbrances and (ii) any obligations to make
payments or any other liabilities other than the obligations to the OCS set
forth in Schedule 3.21. Seller or one of its Subsidiaries owns or has a valid
right to grant the licenses to the Licensed Intellectual Property that it is
licensing to Buyer pursuant to the Intellectual Property Agreement. In each case
in which Seller or any of its Subsidiaries has acquired ownership (or claimed or
purported to acquire ownership) of any Assigned Intellectual Property from any
Person, Seller or its applicable Subsidiary has obtained a written assignment
that is sufficient to transfer ownership of all rights (other than those not
assignable under Law) with respect to such Assigned Intellectual Property to
Seller or such Subsidiary, and to waive all non-assignable rights, irrevocably.
Seller and its Subsidiaries have not received any notice or claim challenging
Seller’s or any of its Subsidiaries’ ownership of any Assigned Intellectual
Property or suggesting that any other Person has any claim of legal or
beneficial ownership or exclusive rights with respect thereto, nor to Seller’s
knowledge is there a reasonable basis for any claim that Seller or its
Subsidiaries, as applicable, does not so own any of such Assigned Intellectual
Property.

 

-35-



--------------------------------------------------------------------------------

Schedule A of Appendix F to the Intellectual Property Agreement contains a
complete and accurate list of all Trademarks that are primarily related to or
primarily used in the µWave Business, including the distribution and sale of the
µWave Products, which Trademarks will be assigned to Buyer or a Buyer Designee
(the “Assigned Trademarks”). Schedule A of Appendix G and Schedule A of Appendix
H to the Intellectual Property Agreement contains a complete and accurate list
of all Patents that are primarily related to or primarily used in the µWave
Business, including the distribution and sale of the µWave Products, which
Patents will be assigned to Buyer or a Buyer Designee (the “Assigned Patents”
and, together with the Assigned Trademarks, the “Assigned Registered IP”). There
are no registered Copyrights or pending applications for registration of
Copyrights that are primarily related to or primarily used in the µWave
Business. Seller has in its possession and will provide to Buyer at Closing
complete and accurate copies of all applications, material correspondence with
Governmental Bodies or registration organizations, and other material documents
related to each such item of Assigned Registered IP. Schedule A of Appendix F
(for the Assigned Trademarks) and Schedule A of Appendix G (for the Assigned
Patents) to the Intellectual Property Agreement contains a complete and accurate
listing of the jurisdiction in which each item has been registered or filed, the
applicable registration or serial number or similar identifier and applicable
issuance, registration or grant date, and all actions, filings and payment
obligations due to be made to any Governmental Body within one hundred and
eighty (180) days following the date hereof with respect to each item of
Assigned Registered IP. All of the Assigned Registered IP is subsisting, and, to
the Knowledge of Sellers, valid and enforceable (other than pending applications
thereof), and has not been abandoned or passed into the public domain. Seller
and its Subsidiaries have not received any notice or claim challenging the
validity or enforceability of any of the Assigned Registered IP or indicating an
intention on the part of any Person to bring a claim that any of the Assigned
Registered IP is invalid or unenforceable, nor to Seller’s knowledge is there a
reasonable basis for any claim that any of the Assigned Registered IP is not
subsisting or is invalid or unenforceable. All Assigned Registered IP has been
registered or obtained in accordance with all applicable legal requirements, and
Seller has timely paid all filing, examination, issuance, post registration and
maintenance fees and annuities associated with or required with respect thereto.
None of the Assigned Registered IP has been or is now involved in any
interference, reissue, reexamination, opposition, cancellation or similar
proceeding and no such action is or has been threatened. Seller has not taken
any action or failed to take any action that would result in the abandonment,
cancellation, forfeiture, relinquishment, invalidation or unenforceability of
any Assigned Registered IP.

(b) Except as set forth in Schedule 3.13(b), in connection with the operation of
the µWave Business,

(i) to Seller’s knowledge, none of Seller or any Subsidiary has infringed,
misappropriated or otherwise violated or is infringing, misappropriating, or
violating any Intellectual Property of any Third Party;

 

-36-



--------------------------------------------------------------------------------

(ii) there is no suit, or proceeding pending against or, to Seller’s knowledge,
threatened against, or a written or, to Seller’s knowledge, oral claim, nor is
there any settlement agreement or stipulation in litigation affecting, the µWave
Business, the µWave Products, or the µWave Intellectual Property: (x) based
upon, or challenging or seeking to deny or restrict, the rights of Seller or any
of its Subsidiaries in any of the Assigned Intellectual Property or the Licensed
Intellectual Property (collectively, the “µWave Intellectual Property”),
(y) alleging that the use of the µWave Intellectual Property or any services
provided, processes used, or products manufactured, used, imported, offered for
sale or sold with respect to the µWave Business or µWave Products conflict with,
misappropriate, infringe or otherwise violate any Intellectual Property rights
of any Third Party, or (z) alleging that Seller or any of its Subsidiaries
infringed, misappropriated, or otherwise violated any Intellectual Property of
any Third Party in connection with the operation of the µWave Business, the
µWave Products, or the µWave Intellectual Property; and

(iii) (A) there exist no restrictions on the disclosure, use, license or
transfer of the µWave Intellectual Property (other than the restrictions imposed
in the Intellectual Property Agreement or by applicable Law); and (B) the
consummation of the transactions contemplated by this Agreement will not alter,
impair or extinguish any of the µWave Intellectual Property.

(c) At the Closing, Seller or one of its Subsidiaries will assign to Buyer or a
Buyer Designee the Assigned Intellectual Property and will license to Buyer the
Licensed Intellectual Property, in each case in accordance with the Intellectual
Property Agreement.

(d) None of the Assigned Intellectual Property has been adjudged invalid or
unenforceable in whole or part and, to Seller’s knowledge, all Assigned
Intellectual Property is subsisting, and to Seller’s knowledge, valid and
enforceable. No Assigned Intellectual Property is subject to any outstanding
order, judgment, injunction, decree, or stipulation against Seller or any of its
Subsidiaries restricting the use, practice, sale, transfer, licensing or
exploitation thereof by Seller or any of its Subsidiaries.

(e) Seller and its Subsidiaries have taken reasonable actions to maintain and
protect the Assigned Intellectual Property, including payment of applicable
maintenance fees and filing of applicable statements of use other than certain
foreign applications which Seller or a Subsidiary thereof, in its reasonable
business judgment, has abandoned in the ordinary course of business.

(f) To Seller’s knowledge, no Person has engaged or is engaging in any activity
that infringes, violates, or misappropriates any of the Assigned Intellectual
Property. Neither Seller nor any of its Subsidiaries has instituted, asserted,
or threatened any claim or action against any Third Party with respect to
infringement, violation, or misappropriation of any Assigned Intellectual
Property.

(g) Schedule 2.1(g) contains a complete and accurate list of all Transferred
In-Licenses. Each such Transferred In-License is valid, binding and enforceable
against Seller or the applicable Subsidiary and, to Seller’s knowledge, the
other parties thereto in accordance with its terms and is in full force and
effect. Neither Seller nor any Subsidiary is in default under or in breach of or
is otherwise delinquent in performance under any such Transferred In-License
(and neither Seller nor any Subsidiary has received any notice alleging any such
default, breach or delinquency).

 

-37-



--------------------------------------------------------------------------------

(h) Seller and its Subsidiaries have taken reasonable steps to maintain the
confidentiality of all Trade Secrets and confidential information relating to
the µWave Business and other information that at any time constituted a Trade
Secret relating to the µWave Business (collectively, “µWave Trade Secrets”). All
µWave Trade Secrets disclosed by Seller or any of its Subsidiaries to a Third
Party are and were subject to the confidentiality undertakings set forth in an
applicable written non-disclosure agreement. To Seller’s knowledge, there has
been no misappropriation of any material µWave Trade Secrets. Seller and its
Subsidiaries have not disclosed, nor is Seller or any of its Subsidiaries under
any contractual or other obligation to disclose, to another Person any µWave
Trade Secrets, except pursuant to an enforceable confidentiality agreement or
undertaking, and, to Seller’s knowledge, no Person has materially breached any
such agreement or undertaking. Without limiting the generality of the foregoing,
Seller has and enforces in a commercially reasonable manner a policy requiring
each Business Employee and independent contractor, including those who have
participated in or have made any contributions to the creation of any µWave
Intellectual Property or have had access to any µWave Trade Secrets to enter
into non-disclosure and invention assignment agreements substantially in
Seller’s standard forms (which have previously been provided to Buyer) that
(i) require the non-disclosure by such person of any of Seller’s or any of its
Subsidiaries’ confidential information relating to the µWave Trade Secrets and
all other confidential or proprietary information acquired by such Business
Employee and independent contractor during such Person’s employment or
engagement by, or Contract with, Seller or any of its Subsidiaries and
(ii) irrevocably assigns all Intellectual Property and Information arising out
of such Person’s employment or engagement by, or Contract with, Seller or any of
its Subsidiaries. All amounts agreed by the Seller or any Subsidiary to be paid
to any Person involved in the research, development, conception or reduction to
practice of any Assigned Intellectual Property or µWave Product have been paid
in full, except for amounts paid or payable to employees or independent
contractors in connection with employment or services rendered or to be rendered
in the ordinary course and not in the nature of a royalty.

(i) To Seller’s knowledge, no Business Employee or independent contractor of
Seller or any of its Subsidiaries is obligated under any agreement or subject to
any judgment, decree or order of any court or Governmental Body, or any other
restriction that could reasonably be expected to materially interfere with such
Business Employee or independent contractor carrying out his or her duties for
Seller or such Subsidiary, as applicable, or that could reasonably be expected
to materially conflict with the Assigned Intellectual Property, the Licensed
Intellectual Property or the µWave Business.

(j) Except as set forth in Schedule 2.1(g), neither Seller nor any of its
Subsidiaries has used Open Source Materials in any manner that would, with
respect to any Assigned Intellectual Property, (i) require its disclosure or
distribution in source code form, (ii) require the licensing thereof for the
purpose of making derivative works, (iii) impose any restriction on the
consideration to be charged for the distribution thereof, (iv) create, or
purport to create, obligations for Seller or any of its Subsidiaries with
respect to any Assigned Intellectual Property or grant, or purport to grant, to
any third party, any rights or immunities under any Assigned Intellectual
Property, including the right to decompile, disassemble, reverse engineer or
otherwise derive the source code or underlying structure thereof, or (v) impose
any other material limitation, restriction, or condition on the right of Seller
or any of its Subsidiaries with respect to its use or distribution.

 

-38-



--------------------------------------------------------------------------------

(k) Neither Seller nor any of its Subsidiaries, nor any other Person acting on
their behalf has disclosed, delivered or licensed to any escrow agent or other
Person, agreed to disclose, deliver or license to any escrow agent or other
Person, or permitted the disclosure, delivery or licensing to any escrow agent
or other Person of, any material source code for any Assigned Intellectual
Property or µWave Product, except for disclosures to employees and contractors
under binding written agreements that prohibit the disclosure thereof and
prohibit the use thereof except in the performances of services to Seller or any
Subsidiary thereof. None of Seller or any its Subsidiaries has any duty or
obligation (whether present, contingent or otherwise) to deliver, license or
make available the material source code for any Assigned Intellectual Property
or µWave Product to any escrow agent or other Person, including as a result of
the consummation of this Agreement.

(l) Seller and its Subsidiaries are currently and have been a member or promoter
of, or a contributor to, industry standards bodies that are primarily related to
the µWave Business as set forth in Schedule 3.13(l), which could require or
obligate the Seller or its Subsidiaries to grant or offer to any other Person a
license or right to certain Assigned Intellectual Property in accordance with
the licensing obligations of those industry standards bodies.

(m) To Seller’s knowledge, neither Seller nor any of its Subsidiaries has
granted any manufacturing license (e.g., “have made” rights) under any of the
Assigned Intellectual Property to any customer of the µWave Business.

 

  3.14 µWave Product Liability and Recalls

(a) Each µWave Product produced or sold by Seller or a Subsidiary in connection
with the µWave Business is, and at all times up to and including the sale
thereof has been, in compliance in all material respects with all applicable
Laws. To Seller’s knowledge, there is no material design or manufacturing defect
that has been established or is being investigated with respect to any such
µWave Product.

(b) Except as set forth in Schedule 3.14(b), since January 1, 2015, there has
been no action, suit, claim, inquiry, proceeding or investigation in any case by
or before any court or Governmental Body pending or, to Seller’s knowledge,
threatened against or involving (i) the µWave Business, (ii) relating to any
µWave Product alleged to have been designed, manufactured, marketed,
distributed, provided, or sold by the µWave Business, or (iii) alleging that any
µWave Product has been defective or improperly designed or manufactured, nor, to
Seller’s knowledge, has there been any pattern of product failure relating to
any µWave Product designed, manufactured, marketed, distributed, provided, or
sold by the µWave Business.

 

-39-



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 3.14(c), since January 1, 2015, there has
been no pending, or to Seller’s knowledge, threatened recall or investigation of
any µWave Product and to Seller’s knowledge no condition or circumstance exists,
that (with or without notice or lapse of time) would directly or indirectly be
expected to give rise to or serve as the basis for any recall or investigation.

 

  3.15 µWave Product Warranty

Schedule 3.15 includes copies of the standard terms and conditions of sale for
the µWave Products (containing applicable guaranty, warranty and indemnity
provisions and support obligations). Except as set forth in Schedule 3.15, the
products manufactured by the µWave Business have been sold by the µWave Business
in accordance with the standard terms and conditions of sale except for any such
deviations which could not reasonably be expected to materially affect the µWave
Business or the Purchased Assets. The Warranty Cap represents the historical
aggregate product warranty obligation arising from pre-Closing sales of µWave
Products that is consistent with the warranty reserve of the µWave Business
reflected on the books and records of Seller for the six (6) months preceding
the date of this Agreement

 

  3.16 Inventory

The Inventory is, and as of the Closing Date will be, valued in accordance with
GAAP of quality and quantity usable and saleable in the ordinary course of the
µWave Business consistent with past practice, except in each case for excess,
obsolete items and items of below-standard quality that have been reserved for
or written down to estimated net realizable value in accordance with GAAP
applied on a basis consistent with past practices.

 

  3.17 Customers and Suppliers

Schedule 3.17 contains a list setting forth the ten (10) largest customers of
the µWave Business, by dollar amount, over the twelve (12) months ended
March 31, 2016 (and the amount of sales with respect to each such customer
during such twelve month period), and the ten (10) largest suppliers of any raw
material or component for the µWave Business, by dollar amount, over the twelve
(12) months ended March 31, 2016. Except as set forth in Schedule 3.17, as of
the date hereof, neither Seller nor any of its Subsidiaries has received any
written notice that any such customer has ceased, or will cease to purchase or
license the µWave Products, or has reduced, or will reduce, the purchase or
license of µWave Products from Seller or any of its Subsidiaries and, to
Seller’s knowledge, no such customers or suppliers plan to cease or reduce the
purchase or license of µWave Products from Seller or any of its Subsidiaries. As
of the date hereof, neither Seller nor any of its Subsidiaries has received
written notice that any such supplier has taken action to, or will take action
to (a) terminate or modify in a manner adverse to Seller its relationship with
Seller, (b) reduce the amount of goods or services that it is willing to supply
to Seller or any of its Subsidiaries or (c) materially increase the price of any
good or services that it has previously supplied to Seller or any of its
Subsidiaries. All purchase and sale orders and other commitments for purchases
and sales made by Seller or any Subsidiary in connection with the µWave Business
have been made in the ordinary course of business in accordance with past
practices, and no payments have been made to any supplier or customers or any of
their respective representatives other than payments to such suppliers or their
representatives for the payment of the invoiced price of supplies purchased or
goods sold in the ordinary course of business.

 

-40-



--------------------------------------------------------------------------------

  3.18 Restrictions on the µWave Business

Except for this Agreement and the Collateral Agreements, there is no Contract or
Law materially affecting (i) Seller’s or a Subsidiary’s conduct of the µWave
Business as currently conducted, or, to Seller’s knowledge, (ii) Buyer’s ability
to conduct the µWave Business after the Closing as currently conducted by
Seller.

 

  3.19 Taxes

(a) There are no Encumbrances for Taxes upon any of the Purchased Assets other
than Permitted Encumbrances. No action, suit, audit, claim, proceeding or, to
Seller’s knowledge, investigation has been instituted against Seller or any
Subsidiary and no Governmental Body has asserted in writing any deficiency,
claim for additional Taxes or adjustment to Taxes relating to Seller or any
Subsidiary, in each case to the extent related to the µWave Business or the
Purchased Assets. To Seller’s knowledge, there is no basis for the assertion of
any claim for any liabilities for unpaid Taxes for which Buyer and its
Affiliates would become liable as a result of the transactions contemplated by
this Agreement, or that would result in any Encumbrance on any of the Purchased
Assets. Neither Seller nor any Subsidiary has executed any outstanding waiver of
any applicable statute of limitations on or extension of the period for the
assessment or collection of any Tax with respect to the µWave Business or the
Purchased Assets. Seller and each Subsidiary has duly and timely filed all
Returns that each was required to file; all such Returns were correct and
complete in all material respects and prepared in accordance with applicable
Law; all Taxes of Seller or its Subsidiaries owed or shown as due on any Return
have been timely paid. Seller and its Subsidiaries (to the extent related to the
µWave Business or the Purchased Assets) have reported, withheld and timely paid
all Taxes required to have been reported, withheld and paid in connection with
amounts paid or owing by them to any employee, independent contractor, creditor,
stockholder or other Third Party except where the failure to make such payment,
individually or in the aggregate, is not or could not reasonably be expected to
materially adversely affect the µWave Business and the Purchased Assets, taken
as a whole. Neither Seller nor any Subsidiary has received any claim in writing
in the last two (2) years from a Governmental Body or social security
administration in a jurisdiction where any Seller or Subsidiary (to the extent
related to the µWave Business or the Purchased Assets) does not file Returns
that such Seller or Subsidiary is or may be subject to Taxation by that
jurisdiction.

(b) None of the Purchased Assets (a) is property required to be treated as owned
by another person pursuant to the provisions of Section 168(f)(8) of the U.S.
Internal Revenue Code of 1954 and in effect immediately before the enactment of
the Tax Reform Act of 1986, (b) constitutes “tax-exempt use property” or
“tax-exempt bond financed property” within the meaning of Section 168 of the
Code, (c) secures any debt the interest of which is tax-exempt under
Section 103(a) of the Code, (d) is subject to a 467 rental agreement as defined
in Section 467 of the Code, or (e) is a “United States real property interest”
within the meaning of Section 897 of the Code. Seller (and not any of Seller’s
Affiliates) is the beneficial owner of the Assigned Intellectual Property and
the Licensed Intellectual Property.

 

-41-



--------------------------------------------------------------------------------

(c) Seller has not executed or entered into any agreement with, or obtained any
consents or clearances from, any Governmental Body, or has been subject to any
ruling guidance specific to any of Seller, that would be binding on Buyer or
Buyer Designees for any taxable period (or portion thereof) ending after the
Closing Date.

 

  3.20 Brokers

No broker, investment banker, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller or any Affiliate of Seller.

 

  3.21 OCS Compliance; Other Governmental Grants

(a) Each of Seller and its Subsidiaries has at all times complied and fulfilled
in all material respects (i) with the provisions of the R&D Law; (ii) with any
and all terms, requirements and undertakings pursuant to all Governmental
Grants; and (iii) made all payments necessary or proper to the OCS in connection
with the µWave Business, including without limitation any Assigned Intellectual
Property and µWave Products.

(b) Seller has made available to Buyer true and accurate copies of all material:
(i) all applications and related documents and correspondence submitted or
received by Seller or its Subsidiaries to the OCS, including any claims, with
respect to Governmental Grants related to the Assigned Intellectual Property or
µWave Product; and (ii) all certificates of approval and letters of approval
(and supplements thereto) granted to Seller or its Subsidiaries by OCS with
respect to Governmental Grants used in the creation or development of the
Assigned Intellectual Property or µWave Products. In each such application
submitted by or on behalf of Seller or any Subsidiary, Seller or such Subsidiary
(as applicable) has accurately and completely disclosed to the OCS all
information required in connection with such application.

(c) Schedule 3.21 sets forth, with respect to each Governmental Grant related to
the Assigned Intellectual Property or µWave Products (the “Applicable Grants”):
(i) the total amount of the benefits received by Seller or any Subsidiary under
such Governmental Grants; (ii) a description of all obligations under such
Governmental Grants; (iii) any royalty or other payment applicable to
Governmental Grants and the total royalty or other payment paid or due in
connection with any Assigned Intellectual Property or µWave Products; and
(iv) the total amount of any payments made by Seller or any Subsidiary prior to
the date of this Agreement with respect to the Governmental Grants. None of the
Assigned Intellectual Property or µWave Product was created or developed using
grants or any other subsidies of any Governmental Body or Governmental Grants
other than the Applicable Grants and grants from the BIRD Foundation.

 

-42-



--------------------------------------------------------------------------------

(d) To Seller’s knowledge, no event has occurred, and no circumstance or
condition exists, that could reasonably be expected to give rise to, or serve as
the basis for any claim, imposition of any limitation, imposition of a
requirement to return, or refund any benefits in connection with any
Governmental Grant, increase payments or cure any non-payments. No consent of
any Governmental Body or other Person is required to be obtained for the
consummation of the transactions contemplated by this Agreement, other than as
set forth in Section 8.2 below.

 

  3.22 No Other Representations or Warranties

Except for the representations and warranties contained in this Article 3, none
of Seller, any Affiliate of Seller or any other Person makes any representations
or warranties, and Seller hereby disclaims any other representations or
warranties, whether made by Seller, or any Affiliate of Seller, or any of their
respective officers, directors, employees, agents or representatives, with
respect to the execution and delivery of this Agreement or any Collateral
Agreement, the transactions contemplated hereby or the µWave Business,
notwithstanding the delivery or disclosure to Buyer or its representatives of
any documentation or other information with respect to any one or more of the
foregoing. Notwithstanding the foregoing or anything to the contrary set forth
herein, the foregoing shall not apply in the event of fraud or to any claims or
rights of Buyer, any Buyer Designee, any Affiliate of Buyer or any other Person
arising out of fraud.

 

4. Representations and Warranties of Buyer

Except as set forth in Schedules attached hereto and delivered by Buyer to
Seller prior to the execution of this Agreement, Buyer represents and warrants
to Seller that:

 

  4.1 Organization and Qualification

Each of Buyer and any Buyer Designee is a corporation, limited partnership, or
other legal entity duly organized, validly existing and in good standing (in any
jurisdiction in which such concept exists) under the Laws of the jurisdiction of
its incorporation or organization and each of Buyer and any Buyer Designee has
all requisite legal power and authority to carry on its business as currently
conducted by it and to own or lease and operate its properties. Each of Buyer
and any Buyer Designee is duly qualified to do business and is in good standing
as a foreign corporation (in any jurisdiction that recognizes such concept) in
each jurisdiction where the ownership or operation of its assets or the conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on Buyer’s or
any Buyer Designee’s ability to consummate the transactions under this Agreement
and the Collateral Agreements.

 

  4.2 Authorization; Binding Effect

(a) Each of Buyer and any Buyer Designee has all requisite corporate power and
authority to execute, deliver and perform this Agreement and the Collateral
Agreements to which it will be a party, as the case may be, and to effect the
transactions contemplated hereby and thereby and the execution, delivery and
performance of this Agreement and the Collateral Agreements by Buyer has been
duly authorized by all requisite corporate action and, to the extent not
completed on the date hereof by a Buyer Designee, will be duly authorized by all
requisite corporate action.

 

-43-



--------------------------------------------------------------------------------

(b) This Agreement has been duly executed and delivered by Buyer and this
Agreement is, and the Collateral Agreements to which Buyer or a Buyer Designee
will be a party when duly executed and delivered by Buyer or such Buyer Designee
will be, valid and legally binding obligations of Buyer or such Buyer Designee
enforceable against Buyer or such Buyer Designee in accordance with their
respective terms, except to the extent that enforcement of the rights and
remedies created hereby and thereby may be affected by bankruptcy,
reorganization, moratorium, insolvency and similar Laws of general application
affecting the rights and remedies of creditors and by general equity principles.

 

  4.3 Non-Contravention; Consents

(a) Assuming that the consents specified in Section 4.3(b) below have been
obtained, the execution, delivery and performance of this Agreement and the
Collateral Agreements by Buyer and any Buyer Designee and the consummation of
the transactions contemplated hereby and thereby do not and will not: (i) result
in a breach or violation of any provision of Buyer’s or any Buyer Designee’s
charter or by-laws or similar organizational document, (ii) violate or result in
a breach of or constitute an occurrence of default under any provision of,
result in the acceleration or cancellation of any obligation under, or give rise
to a right by any party to terminate or amend its obligations under, any
mortgage, deed of trust, conveyance to secure debt, note, loan, indenture, lien,
lease, agreement, instrument, order, judgment, decree or other arrangement or
commitment to which Buyer or any Buyer Designee is a party or by which it or its
assets or properties are bound, or (iii) violate any applicable Law of any
Governmental Body having jurisdiction over Buyer or any Buyer Designee or any of
their respective properties, other than in the case of clauses (ii) and (iii),
any such violations, breaches, defaults, accelerations or cancellations of
obligations or rights that, individually or in the aggregate, have not had and
would not be reasonably expected to have a material adverse effect on Buyer’s or
any Buyer Designee’s ability to consummate the transactions under this Agreement
and the Collateral Agreements.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained by Buyer or
any Buyer Designee in connection with the execution, delivery and performance of
this Agreement or the Collateral Agreements or for the consummation of the
transactions contemplated hereby or thereby, except for (i) any filings required
to be made under the HSR Act and any applicable filings required under foreign
antitrust Laws, and (ii) such consents, approvals, orders, authorizations,
registrations, declarations or filings the failure of which to be obtained or
made, individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on Buyer’s or any Buyer Designee’s
ability to consummate the transactions under this Agreement and the Collateral
Agreements.

 

-44-



--------------------------------------------------------------------------------

  4.4 Brokers

No broker, investment banker, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer or any Affiliate of Buyer.

 

  4.5 No Inducement or Reliance; Independent Assessment; Projections

(a) With respect to the Purchased Assets, the µWave Business and any other
rights or obligations to be transferred hereunder or under the Collateral
Agreements or pursuant hereto or thereto, Buyer has not been induced by and has
not relied upon any representations, warranties or statements, whether express
or implied, made by Seller, any Affiliate of Seller, or any agent, employee,
attorney or other representative of Seller or by any other Person representing
or purporting to represent Seller that are not expressly set forth in this
Agreement or in the Collateral Agreements (including the Schedules and Exhibits
hereto and thereto), whether or not any such representations, warranties or
statements were made in writing or orally, and none of Seller, any Affiliate of
Seller, or any agent, employee, attorney, other representative of Seller or
other Person shall have or be subject to any liability to Buyer or any other
Person resulting from the distribution to Buyer, or Buyer’s use of, any such
information, including any information, documents or material made available in
any data rooms or management presentations or in any other form in expectation
of the transactions contemplated hereby.

(b) Buyer acknowledges that it has made its own assessment of the present
condition and the future prospects of the µWave Business and is sufficiently
experienced to make an informed judgment with respect thereto. Buyer further
acknowledges that neither Seller nor any Affiliate of Seller has made any
warranty, express or implied, as to the future prospects of the µWave Business
or its profitability for Buyer, or with respect to any forecasts, projections or
µWave Business plans prepared by or on behalf of Seller and delivered to Buyer
in connection with the µWave Business and the negotiation and the execution of
this Agreement.

(c) In connection with Buyer’s investigation of the µWave Business, Buyer and
its Affiliates have received from Seller and its representatives certain
projections, forecasts and business plan information. Buyer and its Affiliates
acknowledge and agree that there are uncertainties inherent in attempting to
make such projections, forecasts and plans, that Buyer and its Affiliates are
familiar with such uncertainties, that there can be no assurances that the
projections, forecasts and plans are accurate or that the projections, forecasts
and plans will be realized, that Buyer and its Affiliates are taking full
responsibility for making their own evaluation of the adequacy and accuracy of
all projections, forecasts and plans so furnished to them, and that Buyer and
its Affiliates shall have no claim against any of Seller, its Affiliates or
their respective representatives with respect thereto.

(d) Notwithstanding the foregoing or anything to the contrary set forth herein,
the foregoing in this Section 4.5 (i) shall not apply in the event of fraud or
to any claims or rights of Buyer, any Buyer Designee, any Affiliate of Buyer or
any other Person arising out of fraud; and (ii) does not impact or effect any of
the representations and warranties contained in this Article 4 and the
representations and warranties made by the applicable Affiliate of Buyer
contained in the India Purchase Agreement.

 

-45-



--------------------------------------------------------------------------------

  4.6 Sufficiency of Funds

Buyer (a) has sufficient funds available to pay the Purchase Price and any
expenses incurred by Buyer in connection with the transactions contemplated by
this Agreement or the Collateral Agreements; (b) has the resources and
capabilities (financial or otherwise) to perform its obligations hereunder and
under the Collateral Agreements; and (c) has not incurred any obligation,
commitment, restriction or liability of any kind, absolute or contingent,
present or future, which would impair or adversely affect its ability to perform
its obligations hereunder and under the Collateral Agreements.

 

  4.7 No Other Representations or Warranties

Except for the representations and warranties contained in this Article 4 and
the representations and warranties made by the applicable Affiliate of Buyer
contained in the India Purchase Agreement, none of Buyer, any Affiliate of Buyer
or any other Person makes any representations or warranties, and Buyer hereby
disclaims any other representations or warranties, whether made by Buyer, any
Affiliate of Buyer, or any of their officers, directors, employees, agents or
representatives, with respect to the execution and delivery of this Agreement or
any Collateral Agreement or the transactions contemplated hereby and thereby,
notwithstanding the delivery or disclosure to Seller or its representatives of
any documentation or other information with respect to any one or more of the
foregoing. Notwithstanding the foregoing or anything to the contrary set forth
herein, the foregoing shall not apply in the event of fraud or to any claims or
rights of Seller, any Subsidiary, any Affiliate of Seller or any other Person
arising out of fraud.

 

5. Certain Covenants

 

  5.1 Access and Information

(a) From and after the date of this Agreement and until the Closing Date, Seller
shall give, and cause its Subsidiaries to give, to Buyer and its Affiliates, and
their respective officers, employees, accountants, counsel and other
representatives, reasonable access during Seller’s or the applicable
Subsidiary’s normal business hours to all of Seller’s and the applicable
Subsidiary’s properties, books, Contracts, commitments, reports of examination
and records relating to the µWave Business, the Transferred Employees, the
Purchased Assets and the Assumed Liabilities (subject to any limitations that
are reasonably required to preserve any applicable attorney-client privilege or
legal or contractual Third Party confidentiality obligation; provided, however,
that in the event that access is limited or restricted pursuant to this
parenthetical, Seller and its Subsidiaries shall use reasonable commercial
efforts to make alternative accommodations to afford access in a manner that
does not jeopardize any attorney-client privilege or legal or contractual Third
Party confidentiality obligation). Seller shall assist, and cause its
Subsidiaries to assist, Buyer and its Affiliates, and their respective officers,
employees, accountants, counsel and other representatives, in making such
investigation and shall cause its counsel, accountants, engineers, consultants
and other non-employee representatives to be reasonably available to any of them
for such purposes.

 

-46-



--------------------------------------------------------------------------------

(b) From and after the Closing Date, Seller and Buyer and their respective
Subsidiaries shall provide, and shall cause their respective Affiliates to
provide, to each other and to their respective officers, employees, accountants,
counsel and other representatives, upon request (subject to any limitations that
are reasonably required to preserve any applicable attorney-client privilege or
legal or contractual Third Party confidentiality obligation; provided, however,
that in the event that access is limited or restricted pursuant to this
parenthetical, Seller and Buyer and their respective Subsidiaries shall use
reasonable commercial efforts to make alternative accommodations to afford
access in a manner that does not jeopardize any attorney-client privilege or
legal or contractual Third Party confidentiality obligation), reasonable access
for inspection and copying of all Business Records, Transferred Contracts,
Transferred In-Licenses, Transferred Out-Licenses, and Transferred Governmental
Permits and any other information existing as of the Closing Date and relating
to the µWave Business, the Purchased Assets, the Assumed Liabilities or the
Transferred Employees and shall make their respective personnel reasonably
available for interviews, depositions and testimony in any legal matter
concerning transactions contemplated by this Agreement, the operations or
activities relating to the µWave Business, the Purchased Assets, the Assumed
Liabilities or the Transferred Employees and as otherwise may be necessary or
desirable to enable the Party requesting such assistance to: (i) comply with any
reporting, filing or other requirements imposed by any Governmental Body,
including assisting and cooperating with Buyer in the preparation of historical
or pro forma financial statements related to the µWave Business for purposes of
complying, or preparing to comply, with any rules or regulations of the
Securities and Exchange Commission, including, but not limited to, any such
required historical depreciation and amortization expenses with respect to the
µWave Business; (ii) assert or defend any claims or allegations in any
litigation or arbitration or in any administrative or legal proceeding other
than claims or allegations that one Party to this Agreement has asserted against
the other; or (iii) subject to clause (ii) above, perform its obligations under
this Agreement. The Party requesting such information or assistance shall
reimburse the other Party for all reasonable and necessary out-of-pocket costs
and expenses, if any, incurred by such Party in providing such information and
in rendering such assistance. The access to files, books and records
contemplated by this Section 5.1(b) shall be during normal business hours and
upon reasonable prior notice and shall be subject to such reasonable limitations
as the Party having custody or control thereof may impose to preserve the
confidentiality of information contained therein.

(c) Buyer agrees to preserve all Business Records, Transferred Contracts,
Transferred In-Licenses, Transferred Out-Licenses, and Transferred Governmental
Permits in accordance with its corporate policies related to preservation of
records. Buyer further agrees that, to the extent Business Records, Transferred
Contracts, Transferred In-Licenses, Transferred Out-Licenses, and Transferred
Governmental Permits are placed in storage, they will be kept in such a manner
as to make individual document retrieval possible in a reasonably expeditious
manner.

 

-47-



--------------------------------------------------------------------------------

  5.2 Conduct of the µWave Business

From and after the date of this Agreement and until the Closing Date, except as
otherwise contemplated by this Agreement or as set forth in the Schedules hereto
or as Buyer shall otherwise consent to in writing, Seller and its Subsidiaries,
with respect to the µWave Business:

(a) will carry on the µWave Business in the ordinary course consistent with past
practice and consistent therewith use its reasonable commercial efforts to keep
intact the µWave Business, keep available the services of the Business Employees
and preserve the relationships of the µWave Business with customers, suppliers,
licensors, licensees, distributors and others that have a business relationship
with the µWave Business;

(b) in the ordinary course consistent with past practice, will maintain the
Purchased Assets in good operating condition and repair or restore such assets
as necessary for the operation of the µWave Business in the ordinary course of
business;

(c) will not permit, other than as may be required by Law or a Governmental
Body, all or any of the Purchased Assets (real or personal, tangible or
intangible) to be transferred, sold, licensed, disposed of, or subjected to any
Encumbrance other than Permitted Encumbrances, other than sales of Inventory in
the ordinary course of business consistent with past practice;

(d) will not sell Inventory outside of the ordinary course of business
consistent with past practice, including with respect to pricing, discounting
practices, bundling, sales volume and services levels, and will maintain
Inventory sufficient to meet expected customer requirements, consistent with
past practice, including sufficient raw materials, capacity and work in process
in light of anticipated demand and customary cycle times and sufficient finished
goods Inventory for satisfaction of customer orders on hand at Closing;

(e) will not acquire any asset that will be a Purchased Asset except in the
ordinary course of business consistent with past practice;

(f) will not fail to pay when due any material obligation related to the µWave
Business;

(g) will not enter into, terminate or materially extend, amend, modify or waive
any right with respect to any Lease or Transferred Contract except for purchase
orders entered in the ordinary course of business consistent with past practice;

(h) will not sell, lease, license, abandon, permit to lapse, or otherwise
transfer, or create or incur any Encumbrance other than Permitted Encumbrances
on, any of the assets, securities, properties, or interests of the µWave
Business (including the Assigned Intellectual Property), including not taking
any action to abandon, disclose, misuse, or misappropriate the Assigned
Intellectual Property in any manner (other than non-exclusive licenses (other
than patent portfolio licenses or cross licenses) in the ordinary course of
business consistent with past practice) or assert or threaten any claims with
respect to the Assigned Intellectual Property;

 

-48-



--------------------------------------------------------------------------------

(i) will not incur or assume any liabilities, obligations or indebtedness for
borrowed money, other than in the ordinary course of business consistent with
past practice or that will constitute Excluded Liabilities;

(j) will not terminate or modify the terms and conditions of employment of any
Business Employee, or modify the salaries, wage rates, other compensation of, or
grant any severance or termination payment (other than as required by Law) to,
any Business Employee, or adopt, grant extend or increase the rate or terms of
any bonus, insurance pension or other employee benefit plan, payment or
arrangement made to, for or with any Business Employees, except increases
pursuant to any applicable Law;

(k) will not, unless required by Law, enter into any collective bargaining
agreement or other similar agreement or arrangement with any labor union or
management union or association, works council, employee representative or other
labor organization or group of employees representing employees of Seller or a
Subsidiary;

(l) terminate the employment of any Business Employee, except for cause or in
connection with any such employee’s resignation, provided Seller provides notice
to Buyer prior to any such termination, and Seller shall promptly provide
written notice to Buyer of any such termination or resignation;

(m) re-assign any Business Employee to another business unit of Seller or any
Subsidiary;

(n) hire any employee for the µWave Business;

(o) fail to comply in any material respect with all Laws applicable to the µWave
Business or the Purchased Assets;

(p) will not do any other act which would cause any representation or warranty
of Seller in this Agreement to be or become untrue in any material respect or
intentionally omit to take any action necessary to prevent any such
representation or warranty from being untrue in any material respect;

(q) will not relocate any Business Employees to locations other than the
Premises and will not relocate any personnel other than Business Employees into
the Premises under the Assumed Lease; and

(r) will not enter into any agreement or commitment with respect to any of the
foregoing.

 

  5.3 Tax Reporting and Allocation of Consideration

(a) Seller and Buyer acknowledge and agree that (i) Seller will be responsible
for and will perform all required Tax withholding, payment and reporting duties
with respect to any wages and other compensation paid by Seller or a Subsidiary
to any Business Employee in connection with the operation or conduct of the
µWave Business for any Pre-Closing Tax Period and any Tax withholding, payment
and reporting related to payments made by Seller or a Subsidiary to any
Transferred Employee under a Seller Benefit Plan with respect to any
Post-Closing Tax Period, and (ii) Buyer will be responsible for and will perform
all required Tax withholding, payment and reporting duties with respect to any
wages and other compensation paid by Buyer or a Buyer Designee to any
Transferred Employee with respect any Post-Closing Tax Period. After the
Closing, Buyer and Seller agree to use the alternate procedure set forth in Rev.
Proc. 2004-053 with respect to the Transferred Employees. For the avoidance of
doubt, nothing in this paragraph is intended to modify or adjust the substantive
liability of Buyer and Seller under this Agreement with respect to the Taxes
described in this paragraph.

 

-49-



--------------------------------------------------------------------------------

(b) Not later than ninety (90) days after the Closing Date, Buyer shall prepare
and deliver to Seller an allocation of the Purchase Price and Assumed
Liabilities (to the extent properly taken into account for U.S. federal income
tax purposes) among the Purchased Assets in accordance with Section 1060 of the
Code and the Treasury regulations promulgated thereunder (and any similar
provision of state, local or foreign law, as appropriate) (the “Asset Level
Allocation Statement”). The Asset Level Allocation Statement shall be consistent
in all respects with the purchase price amounts indicated on the Bills of Sale
and Assignment and Assumption Agreements and any Value Added Tax invoice
prepared pursuant to Section 2.9(c). Seller and Buyer shall work in good faith
to resolve any disputes relating to the Asset Level Allocation Statement. If
Seller and Buyer are unable to resolve any such dispute, such dispute shall be
resolved promptly by a nationally recognized accounting firm acceptable to Buyer
and Seller, the costs of which shall be borne equally by Buyer and Seller. The
Parties agree that they will not, and will not permit any of their respective
Affiliates to, take a position (except as required pursuant to any order of a
Governmental Body) on any Return or in any audit or examination before any
Governmental Body that is in any way inconsistent with the final Asset Level
Allocation Statement (the final Asset Level Allocation Statement being referred
to herein as the “Allocation”). If the Purchase Price is adjusted pursuant to
Section 9.2(d), the Allocation shall be adjusted in a manner consistent with the
procedures set forth in this Section 5.3(b).

(c) Seller shall promptly notify Buyer in writing upon receipt by Seller of
notice of any pending or threatened Tax audits or assessments relating to the
income, properties or operations of Seller that reasonably may be expected to
relate to or give rise to a lien on the Purchased Assets or the µWave Business.
Each of Buyer and Seller shall promptly notify the other in writing upon receipt
of notice of any pending or threatened Tax audit or assessment challenging the
Allocation.

(d) Seller and any Subsidiary that is a U.S. entity shall deliver to Buyer at
the Closing a properly executed affidavit prepared in accordance with Treasury
Regulations section 1.1445-2(b) certifying ’such entity’s non-foreign status.

(e) Broadcom Israel shall maintain the validity of the Exemption Certificate
through the date of Closing.

 

-50-



--------------------------------------------------------------------------------

  5.4 Business Employees

(a) At least five (5) Business Days prior to the Closing, Seller shall update
the information provided in Schedule 3.10(a) as of the day prior to the Closing
Date (the “Updated Employee List”).

(b) As of the Closing Date, Buyer shall have made offers of employment to
certain of the Business Employees listed on the Updated Employee List (including
those absent due to vacation, holiday, illness, leave of absence or short-term
disability, but excluding any Business Employee on long-term disability) (the
“Offered Employees”). Buyer shall provide to Seller a list of the Offered
Employees by no later than May 24, 2016. Seller and any applicable Subsidiary
shall cooperate and assist in facilitating Buyer’s or a Buyer Designee’s offers
to the Offered Employees and will not take any action, or cause any of the
Subsidiaries to take any action, which would impede, hinder, interfere or
otherwise compete with Buyer’s or a Buyer Designee’s effort to hire any Offered
Employee. Without limiting the foregoing, each Party shall comply with all Laws
applicable to such Party in connection with the transfer of the Offered
Employees to Buyer or a Buyer Designee, including with respect to notice and
other procedural requirements. The Parties will enter into appropriate
documentation for relevant jurisdictions outside the United States where
necessary or appropriate for the transfer of any Offered Employees. Each Offered
Employee who accepts Buyer’s offer of employment, as of the effective date of
their employment with Buyer or a Buyer Designee shall be referred to as a
“Transferred Employee.” Employment with Buyer or a Buyer Designee of Transferred
Employees shall be effective as of the Closing Effective Time, except that the
employment of individuals receiving short-term disability benefits or on
approved leave of absence on the Closing Date will become effective as of the
date they present themselves for work with Buyer or a Buyer Designee or such
other date as is prescribed by applicable Law.

(c) Buyer or the applicable Buyer Designee will comply with applicable Law
regarding terms of employment of Transferred Employees. Where terms are not
dictated by applicable Law, Buyer or a Buyer Designee shall provide, or shall
cause to be provided, to Transferred Employees, at a minimum, the same base
salaries or, as applicable, base wage rates, offered by Seller or the applicable
Subsidiary immediately prior to the Closing Date as set forth on Schedule
3.10(a)(i). Buyer or a Buyer Designee shall use commercially reasonable efforts
to provide, or cause to be provided, to Transferred Employees a target bonus
opportunity, employee benefits and equity grants that, taken as a whole, are no
less favorable than those benefits and equity grants provided to similarly
situated employees of Buyer or the applicable Buyer Designee and shall structure
offers to Business Employees in any foreign jurisdiction so as not to trigger
termination or severance costs, if any, except where any such severance payments
are mandated by applicable Law or, in the case of Business Employees in Israel,
in the manner consistent with the provisions of Section 5.4(b). Buyer shall use
commercially reasonable efforts to recognize each Transferred Employee’s service
with Seller or a Subsidiary prior to the Closing, including service with
predecessor employers that was recognized by Seller or a Subsidiary, for
purposes of determining eligibility to participate in the applicable Buyer
Benefit Plan, to the extent permitted by and pursuant to such plans, programs,
policies and arrangements, provided that such service shall not be recognized to
the extent such recognition would result in a duplication of benefits.

 

-51-



--------------------------------------------------------------------------------

(d) Prior to the Closing, Seller or its applicable Subsidiary, as the case may
be, shall have taken all actions and made (or arranged for the payment of all
payments) required under any applicable Law or Contract in connection with the
termination of the employment of all Transferred Employees (including without
limitation, payment for the employment during the applicable notice period and
payment of any severance payments and taking any action required in connection
with the release of funds, including pursuant to the Section 14 Arrangement)
with no further liabilities under any Seller Benefit Plan, which termination may
be contingent upon and effective as of the Closing. The Seller shall have
provided Buyer for its prior review, comment and confirmation copies of any and
all communications with and documentation to be shared or entered into with the
Transferred Employees relating to such termination. Buyer shall pay Seller the
Layoff Reimbursement Amount within 30 days from the submission to Buyer of a
detailed written statement containing the aggregate amount paid by Seller and
its Subsidiaries to all Business Employees whose employment have been
terminated, and the breakdown of respective amount paid by Seller or its
applicable Subsidiary to each such Business Employee in connection with such
termination and the calculation thereof. Notwithstanding the foregoing, (a) the
obligation of Buyer to pay the Layoff Reimbursement Amount in connection with
the redemption of accrued vacation days shall only apply to the accrued vacation
days of the Transferred Employees, and Buyer shall have no liability with
respect to the redemption of accrued vacation days of the Business Employees who
are not Transferred Employees; provided, however, that Buyer may elect to assume
Seller’s or its applicable Subsidiary’s obligations in connection with the
accrued vacation days of some or all of the Transferred Employees in lieu of
redemption thereof, subject to the receipt of the necessary consents of the
relevant Transferred Employees and in such event, the Layoff Reimbursement
Amount shall not include the monetary value of such assumed vacation days and
(b) the Layoff Reimbursement Amount shall not include any bonus amount payable
to any Business Employee who continues as an employee of Seller or any of its
Subsidiaries or Seller’s parent company or any of its Subsidiaries following the
Closing and who does not constitute a Transferred Employee.

(e) Buyer or the applicable Buyer Designee will comply with applicable Law
regarding terms of employment of Transferred Employees.

(f) The Parties agree to cooperate in good faith to determine whether any
notification may be required under the Worker Adjustment and Retraining
Notification Act or similar state or local law (the “WARN Act”) as a result of
the transactions contemplated by this Agreement. Seller will be responsible for
providing any notification that may be required under the WARN Act with respect
to any of its employees. Buyer will be responsible for providing any
notification that may be required under the WARN Act with respect to any
Transferred Employees terminated after the Closing Date. In addition, Seller
shall, at its own expense, give all notices and other information required to be
given by Seller to the Business Employees pursuant to Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), in connection with the
execution of this Agreement and the consummation of the transactions
contemplated hereby and shall be solely responsible for providing continuation
coverage under the COBRA.

 

-52-



--------------------------------------------------------------------------------

(g) Nothing in this Agreement shall require Buyer or a Buyer Designee to employ
any Business Employees, or to employ any Transferred Employee on anything other
than an at-will basis, terminable at any time with or without cause, except
where prohibited under the local Law. All employment offers under this
Section 5.4 will (a) be contingent on Closing; (b) be subject to and in
compliance with Buyer’s or Buyer Designee’s standard human resources policies
and procedures, including requirements for proof evidencing a legal right to
work in the offeree’s country of current employment; (c) have terms, including
the position, salary and responsibilities of such Employee, which will be
determined by Buyer in its sole discretion, except as set forth in
Section 5.4(c); and (d) supersede any prior employment agreements, offer letters
and other arrangements with such Business Employee in effect prior to the
Closing Date.

(h) Notwithstanding anything to the contrary set forth in this Agreement, no
provision of this Agreement will be deemed to (i) guarantee employment for any
period of time for, or preclude the ability of Buyer or any Buyer Designee to
terminate, any Transferred Employee for any reason, or (ii) require Buyer or any
Buyer Designee to continue any employee benefit plan, program, policy and
arrangement of Buyer or a Buyer Designee or prevent the amendment, modification
or termination thereof after the Closing Effective Time.

 

  5.5 Collateral Agreements

(a) On the Closing Date, Buyer or a Buyer Designee shall execute and deliver to
Seller, and Seller or the applicable Subsidiary shall execute and deliver to
Buyer or a Buyer Designee, the Collateral Agreements.

(b) Prior to the Closing Date, Seller and Buyer shall negotiate in good faith
the schedules for the services, if any, to be attached to the Transition
Services Agreement.

(c) Seller and Buyer shall share the costs of any work needed to separate the
Premises from the remainder of the Premises pursuant to a plan approved by both
Parties and provided that each Party will be solely responsible for any costs
due to its specialized needs.

 

  5.6 Leased Equipment

Promptly after the date hereof, Seller shall provide Buyer with the costs and
other terms applicable to the Leased Equipment and Buyer shall decide (in its
sole discretion) whether such Leased Equipment will (a) transfer to Buyer or a
Buyer Designee as of the Closing Date by Buyer or a Buyer Designee assuming the
leases for such equipment, (b) become the property of Buyer or a Buyer Designee
as of the Closing Date by Buyer or a Buyer Designee paying for the costs of
purchasing such equipment pursuant to the leases (the “Purchased Leased
Equipment”), or (c) remain the property of Seller or a Subsidiary as of the
Closing Date (the “Excluded Leased Equipment”).

 

  5.7 Regulatory Compliance

(a) Subject to Section 5.7(b), upon the terms and subject to the conditions set
forth in this Agreement, each of the Parties agrees to use its reasonable
commercial efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other Parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including using reasonable commercial efforts to accomplish the
following: (i) the taking of all acts necessary to cause the conditions to
Closing to be satisfied as promptly as practicable; (ii) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Bodies and the making of all necessary registrations and filings
(including filings with Governmental Bodies, if any); (iii) the obtaining of all
necessary consents, approvals or waivers from Third Parties; and (iv) the
execution and delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement and the Collateral Agreements.

 

-53-



--------------------------------------------------------------------------------

(b) Seller and Buyer shall timely and promptly make all filings which may be
required by each of them in connection with the consummation of the transactions
contemplated hereby under the HSR Act and any other similar applicable Law or by
any other U.S., non-U.S. or multinational Governmental Body, including in
response to any request by any Governmental Body in contemplation of a review of
the transactions contemplated hereby, and the Parties shall respectively use all
reasonable commercial efforts to cause the receipt of approval of, or prompt
termination or expiration of the applicable waiting period under such Laws.
Seller and Buyer agree that their respective initial filings under the HSR Act
and in respect of any foreign antitrust approval shall be made as soon as
reasonably practicable following the date of this Agreement, but in any event
not later than fifteen (15) calendar days following the date hereof. Each Party
shall furnish to the other such necessary information and assistance as the
other Party may reasonably request in connection with the preparation of any
necessary filings or submissions by it to any Governmental Body under applicable
Law, including any filings necessary under the provisions of the HSR Act. Each
Party shall provide the other Party the opportunity to make copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between such Party or its representatives, on the one hand,
and the Federal Trade Commission (the “FTC”), the Antitrust Division of the
United States Department of Justice (the “Antitrust Division”) or any state,
foreign or multinational Governmental Body or members of their respective
staffs, on the other hand, with respect to this Agreement or the transactions
contemplated hereby. Each Party agrees to inform promptly the other Party of any
communication made by or on behalf of such Party to, or received by or on behalf
of such Party from, the FTC, the Antitrust Division or any other state, foreign
or multinational Governmental Body regarding any of the transactions
contemplated hereby.

(c) Notwithstanding the foregoing or anything to the contrary in this Agreement,
(i) neither Buyer nor Seller (or any Affiliates of Buyer or Seller) shall be
required to enter into any agreement that requires Buyer or Seller to dispose of
any portion of its businesses, operations, assets or product lines other than
the disposition that is contemplated in this Agreement; and (ii) it is expressly
understood and agreed that neither Buyer nor Seller (or any Affiliates of Buyer
or Seller) shall have any obligation to litigate any judicial or administrative
action or proceeding that may be brought in connection with the transactions
contemplated by this Agreement, and neither Buyer nor any Affiliate of Buyer
shall be required to agree to any license, sale or other disposition or holding
separate (through the establishment of a trust or otherwise), of shares of
capital stock or of any business, assets or property of Buyer or any of its
Affiliates, the µWave Business or the Purchased Assets, or the imposition of any
limitation on the ability of any of Buyer and its Affiliates to conduct their
businesses (including the µWave Business) or to own or exercise control of such
assets, properties and stock (including the Purchased Assets).

 

-54-



--------------------------------------------------------------------------------

  5.8 Contacts with Suppliers and Customers; Inventory

(a) In contemplation of the Closing, Seller shall permit Buyer to discuss and
meet, and shall reasonably cooperate in such discussions and meetings, with any
customer or supplier of the µWave Business that Buyer so requests. A
representative of Seller or a Subsidiary shall have the right, but not the
obligation, to accompany Buyer’s representative to such meetings and shall
participate with Buyer’s representative in any such discussions. In addition,
Seller and Buyer will prepare a communications plan for business partners of the
µWave Business, and agree on a plan to contact any suppliers to, or customers
of, the µWave Business in connection with or pertaining to any subject matter of
this Agreement or the Collateral Agreements and to facilitate the transition of
the µWave Business, including the preparation of letters to all customers,
suppliers, distributors and other business partners of the µWave Business to
notify them of the Closing and provide information regarding the transition of
the µWave Business to Buyer. Seller will be responsible for contacting parties
to any Transferred Contracts for which consent is required in connection with
their assignment pursuant to this Agreement. Notwithstanding anything to the
contrary contained herein, this Agreement shall not affect Seller’s continuing
right to contact customers and suppliers in connection with the operation or
conduct of the µWave Business nor Buyer’s continuing right to contact customers
and suppliers in connection with the operation or conduct of its business.

(b) At least three (3) Business Days prior to the Closing, Seller shall deliver
an itemized list, broken out by location, of all Inventory to be transferred and
conveyed to Buyer or a Buyer Designee hereunder.

 

  5.9 OCS Consent

Any and all applications to the OCS for or related to the OCS Consent (as such
term is defined below) shall be subject to prior review and approval by both
Parties. Each Party shall provide the other Party with drafts of all of
correspondence to the OCS and forward the responses and communications received
from the OCS in connection with such applications for the OCS Consent and permit
the other Party and its outside counsel to participate in all material
communications with the OCS (including all meetings and telephone conferences)
relating to such applications. Neither Party shall communicate with the OCS in
connection with the transactions contemplated hereunder, including the OCS
Consent, without obtaining the other Party’s prior written consent, not to be
unreasonably withheld. The application to the OCS for its written consent to the
consummation of the transactions contemplated under this Agreement as required
pursuant to the R&D Law (the “OCS Consent”) shall contain a request for the OCS
to provide a redemption fee amount required by the OCS to release the
Intellectual Property related to the µWave Products or the µWave Business from
all restrictions under the R&D Law.

 

-55-



--------------------------------------------------------------------------------

  5.10 Non-Solicitation or Hiring of Transferred Employees

None of Seller, any of its representatives or any of its Affiliates will at any
time prior to the date that is twenty-four (24) months after the Closing Date,
directly or indirectly, solicit the employment of, hire or employ any
Transferred Employee without Buyer’s prior written consent. The term “solicit
the employment” shall not be deemed to include generalized searches for
employees through media advertisements, employment firms or otherwise that are
not focused on or directed to Transferred Employees. This restriction set forth
in this Section 5.10 shall not apply to any Transferred Employee whose
employment was involuntarily terminated other than for cause by Buyer, a Buyer
Designee, or their respective successors or assigns, after the Closing.

 

  5.11 No Negotiation or Solicitation

Prior to the Closing Date, neither Seller nor any its Affiliates will (and
Seller will cause each of its employees, officers, representatives and agents or
advisors not to and shall cause its Affiliates to cause employees, officers,
representatives and agents or advisors not to) directly or indirectly
(a) solicit, initiate, entertain, encourage or accept the submission of any
proposal, offer or any discussions relating to or that might reasonably be
expected to lead to or result in any proposal or offer from any Person relating
to the direct or indirect acquisition of the µWave Business or any portion of
the Purchased Assets (other than purchases of µWave Products or services from
the µWave Business in the ordinary course of business consistent with past
practice), or (b) participate in any discussions or negotiations regarding the
µWave Business, furnish any information with respect thereto, or assist or
participate in, or facilitate or encourage in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. Seller will notify
Buyer if any Person makes any proposal, offer, inquiry or contact with respect
to any of the foregoing promptly (and in any event within two (2) Business Days)
after receipt of any such offer or proposal, including the identity of the
Person making such proposal, offer, inquiry or contact and all material terms
thereof.

 

  5.12 Non-Competition

(a) Seller agrees that, as part of the consideration for the payment of the
Purchase Price, for a period of thirty-six (36) months immediately following the
Closing Date, neither Seller nor any of its Affiliates will, directly or
indirectly, engage, operate, perform or participate in (whether as a principal,
stockholder, owner, joint venturer, reseller, or otherwise) in any business that
designs, engineers, develops, manufactures, markets, sells, installs and/or
distributes products in competition with the µWave Business, except that Seller
may purchase or otherwise acquire by merger, purchase of assets, stock
(including investing as a minority shareholder), controlling interest or
otherwise any Person or business or engage in any similar merger and acquisition
activity with any Person the primary business of which is not in competition
with the µWave Business. For the purposes of this Section 5.12(a), ownership of
securities of a company whose securities are publicly traded under a recognized
securities exchange not in excess of fifteen percent (15%) of any class of such
securities shall not be considered to be competition with the µWave Business,
and a Person shall not be considered to be in the “primary business” of
competing with the µWave Business if such Person derives less than thirty
percent (30%) of its revenues from products that compete with the µWave
Business. For the avoidance of doubt, the Parties agree that the agreements and
limitations set forth in this Section 5.12 shall not apply to any entity that
acquires all or part of Seller or any of its Affiliates in any transaction.

 

-56-



--------------------------------------------------------------------------------

(b) Seller acknowledges that the restrictions set forth in Section 5.12(a)
constitute a material inducement to Buyer’s entering into and performing this
Agreement. Seller further acknowledges, stipulates and agrees that a breach of
such obligation could result in irreparable harm and continuing damage to Buyer
for which there may be no adequate remedy at Law and further agrees that in the
event of any breach of said obligation, Buyer may be entitled to injunctive
relief and to such other relief as is proper under the circumstances.

(c) If any provision contained in this Section shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section 5.12, but
this Section 5.12 shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. It is the intention of
the Parties that if any of the restrictions or covenants contained herein is
held to cover a geographic area or to be for a length of time which is not
permitted by applicable Law, or in any way construed to be too broad or to any
extent invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable Law, a court of competent jurisdiction shall construe and interpret
or reform this Section 5.12 to provide for a covenant having the maximum
enforceable geographic area, time period and other provisions (not greater than
those contained herein) as shall be valid and enforceable under such applicable
Law.

 

  5.13 Post Closing Remittances

If on or after the Closing Date, either Party receives a payment from a Third
Party (including a customer of the µWave Business) that, pursuant to the terms
hereof, should have been paid to the other Party, the Party who receives the
payment agrees to hold in trust and remit such payment to the Party entitled
thereto within five (5) Business Days of such receipt.

 

  5.14 Prorations and Adjustments

(a) Except as otherwise expressly provided herein, all ordinary course expenses
for (i) rents and other charges or amounts payable included in the Purchased
Assets and transferred to Buyer hereunder and (ii) gas, electricity, water,
sewer, rent and telephone charges at the Leased Premises, in each case, for the
period prior to the Closing Date, will be for the account of Seller and for the
period on and after the Closing Date shall be for the account of Buyer. If any
Party actually makes any payments that are, in whole or in part, designated as
payments for the period allocated to the other Party under this Section 5.14,
such other Party shall promptly reimburse such amounts to the Party so making
such payments.

(b) For purposes of calculating prorations, Buyer shall be deemed to own the
Purchased Assets, and, therefore be responsible for the expense thereof, as of
12:01 a.m. local time on the day after the Closing Date. All prorations shall be
made on the basis of the actual number of days of the month that shall have
elapsed as of the Closing Date and based upon a 365-day year. The amount of the
prorations shall be subject to adjustment after the Closing, as and when
complete and accurate information becomes available, and the Parties agree to
cooperate and use their good faith efforts to make such adjustments.

 

-57-



--------------------------------------------------------------------------------

6. Confidential Nature of Information

 

  6.1 Confidentiality Agreement

Buyer agrees that the Confidentiality Agreement shall apply to (a) all
documents, materials and other information that it shall have obtained regarding
Seller or its Affiliates during the course of the negotiations leading to the
consummation of the transactions contemplated hereby (whether obtained before or
after the date of this Agreement), any investigations made in connection
therewith and the preparation of this Agreement and related documents and
(b) all analyses, reports, compilations, evaluations and other materials
prepared by Buyer or its counsel, accountants or financial advisors that contain
or otherwise reflect or are based upon, in whole or in part, any of the provided
information; provided, however, that subject to Section 6.2(a), the
Confidentiality Agreement shall be of no further force and effect with respect
to information of Seller or its Affiliates that is part of the Purchased Assets.

 

  6.2 Seller’s Proprietary Information

(a) Except as provided in Section 6.2(b) or as otherwise provided by the
Intellectual Property Agreement, from and after the Closing and for a period of
three (3) years following the Closing Date, Buyer agrees that it will keep
confidential all of Seller’s and its Affiliates’ Information that is received
from, or made available by, Seller in the course of the transactions
contemplated hereby, and marked or identified at the time of disclosure as the
proprietary or confidential information of Seller (“Seller Proprietary
Information”), excluding any such information that is transferred to Buyer as
part of the Purchased Assets.

(b) Notwithstanding the foregoing, Seller Proprietary Information shall not be
deemed confidential and Buyer shall have no obligation with respect to any such
Seller Proprietary Information that:

(i) at the time of disclosure was already known to Buyer other than as a result
of this transaction, free of restriction as evidenced by documentation in
Buyer’s possession;

(ii) is or becomes publicly known through no negligence or other wrongful act of
Buyer;

(iii) is received by Buyer from a Third Party without similar restriction and
without breach of any agreement;

(iv) to the extent it is independently developed by Buyer; or

(v) is, subject to Section 6.2(c), required to be disclosed under applicable Law
or judicial process.

 

-58-



--------------------------------------------------------------------------------

(c) If Buyer (or any of its Affiliates) is required by applicable Law (for
example, by oral or written interrogatories, requests for information or
documents, subpoenas, civil investigative demands or other similar legal
processes) to disclose any Seller Proprietary Information to a Third Party,
Buyer will promptly notify Seller of such request or requirement and will
cooperate with Seller, at Seller’s cost and expense, in any Seller efforts to
seek an appropriate protective order or other appropriate remedy to prevent or
limit to disclosure of such Seller Proprietary Information. If, in the absence
of a protective order or the receipt of a waiver hereunder, Buyer (or any of its
Affiliates) is required by applicable Law (for example, by oral or written
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or other similar processes) to disclose Seller Proprietary
Information, Buyer (or its Affiliate) may disclose only so much of Seller
Proprietary Information to the Third Party compelling disclosure as is so
required.

 

  6.3 Buyer’s Proprietary Information

(a) Except as provided in Section 6.3(b), from and after the Closing Date and
for a period of three (3) years thereafter, Seller agrees that it will keep
confidential all of (i) Buyer’s and its Affiliates’ Information that is received
from, or made available by, Buyer in the course of the transactions contemplated
hereby and marked or identified at the time of disclosure as the proprietary or
confidential information of Buyer, and (ii) all Information that is part of the
Purchased Assets (collectively, “Buyer Proprietary Information”), including, for
purposes of this Section 6.3, information about the µWave Business’s business
plans and strategies, marketing ideas and concepts, especially with respect to
unannounced products and services, present and future product plans, pricing,
volume estimates, financial data, product enhancement information, business
plans, marketing plans, sales strategies, customer information (including
customers’ applications and environments), market testing information,
development plans, specifications, customer requirements, configurations,
designs, plans, drawings, apparatus, sketches, software, hardware, data,
prototypes, connecting requirements, other technical and business information
and information regarding Business Employees. Notwithstanding the foregoing, or
anything herein to the contrary, subject to Section 6.3(b) to the extent any
Purchased Assets constitutes a Trade Secret as of the date, Seller shall
maintain such Purchased Assets as Trade Secrets indefinitely (but subject to,
for the avoidance of doubt, the exceptions set forth in Section 6.3(b)).

(b) Notwithstanding the foregoing, Buyer Proprietary Information regarding the
µWave Business shall not be deemed confidential and Seller shall have no
obligation with respect to any such Buyer Proprietary Information that:

(i) is or becomes publicly known through no negligence or other wrongful act of
Seller;

(ii) is received by Seller after the Closing Date from a Third Party without
similar restriction and without breach of any agreement; or

(iii) is, subject to Section 6.3(c), required to be disclosed under applicable
Law or judicial process.

 

-59-



--------------------------------------------------------------------------------

(c) If Seller (or any of its Affiliates) is required by applicable Law (for
example, by oral or written interrogatories, requests for information or
documents, subpoenas, civil investigative demands or other similar legal
processes) to disclose any Buyer Proprietary Information regarding the µWave
Business to a Third Party, Seller will promptly notify Buyer of such request or
requirement and will cooperate with Buyer, at Buyer’s cost and expense, in any
Buyer efforts to seek an appropriate protective order or other appropriate
remedy to prevent or limit the disclosure of such Buyer Proprietary Information.
If, in the absence of a protective order or the receipt of a waiver hereunder,
Seller (or any of its Affiliates) is required by applicable Law (for example, by
oral or written interrogatories, requests for information or documents,
subpoenas, civil investigative demands or other similar legal processes) to
disclose the Buyer Proprietary Information, Seller (or its Affiliate) may
disclose only so much of the Buyer Proprietary Information to the Third Party
compelling disclosure as is so required.

 

  6.4 Confidential Nature of Agreements

Except to the extent that disclosure thereof is required under accounting, stock
exchange or federal securities or labor relations Laws regarding disclosure
obligations or pursuant to legal process (such as oral or written
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or other similar legal processes), both Parties agree that
the terms and conditions of this Agreement, the Collateral Agreements and all
Schedules, attachments and amendments hereto and thereto shall be considered
confidential or proprietary information protected under this Article 6.
Notwithstanding anything in this Article 6 to the contrary, in the event that
any such Information is also subject to a limitation on disclosure or use
contained in another written agreement between Buyer and Seller or either of
their respective Affiliates that is more restrictive than the limitation
contained in this Article 6, then the limitation in such agreement shall
supersede this Article 6; provided, however, that for the avoidance of doubt,
the Parties agree that any such Information that is a Purchased Assets will
become Buyer Proprietary Information hereunder.

 

7. Closing

At the Closing, the following transactions shall take place:

 

  7.1 Deliveries by Seller or the Subsidiaries

On the Closing Date, Seller shall, or shall cause a Subsidiary to, execute and
deliver to Buyer or a Buyer Designee the following:

(a) the Collateral Agreements;

 

-60-



--------------------------------------------------------------------------------

(b) a certificate of an appropriate officer of Seller, dated the Closing Date,
certifying the fulfillment of the conditions set forth in Sections 8.2(a) and
(b), and an incumbency certificate of an Assistant Secretary of Seller, dated
the Closing Date, in customary form;

(c) the FIRPTA certificate(s) to be provided pursuant to Section 5.3(d);

(d) all such other bills of sale, assignments and other instruments of
assignment, transfer or conveyance as Buyer or a Buyer Designee may reasonably
request or as may be otherwise necessary to evidence and effect the sale,
transfer, assignment, conveyance and delivery of the Purchased Assets to Buyer
or a Buyer Designee or to put Buyer or a Buyer Designee in actual possession or
control of the Purchased Assets; provided that all information (including
documents) capable of electronic transmission will be transmitted to Buyer or
the applicable Buyer Designee in such manner, in which case such information
shall not be transferred in any tangible form, and any inadvertent transfer of a
tangible manifestation of such information shall promptly be returned to Seller
or the applicable Subsidiary upon discovery of Buyer’s or such Buyer Designee’s
receipt thereof;

(e) a valid Exemption Certificate as of the date of Closing (which closing
deliverable shall be deemed satisfied to the extent that such valid Exemption
Certificate is publicly available to Buyer and its counsel on the Closing Date);
and

(f) all agreements, instruments and other documents, in form and substance
reasonably satisfactory to Buyer that are necessary or appropriate to evidence
the release of the Debt Liens, including a termination of security interest with
respect to the Assigned Patents and Assigned Trademarks for filing with the
United States Patent and Trademark Office and copies of all UCC-3 financing
statements with respect to the release of such Debt Liens with respect to the
Purchased Assets that have been filed or will be filed with the applicable
Governmental Body at or prior to Closing.

 

  7.2 Deliveries by Buyer or a Buyer Designee

On the Closing Date, Buyer shall, or shall cause a Buyer Designee to, execute
and deliver to Seller or a Subsidiary the following:

(a) the Purchase Price;

(b) the Collateral Agreements;

(c) a certificate of an appropriate officer of Buyer, dated the Closing Date,
certifying the fulfillment of the conditions set forth in Sections 8.3(a) and
(b), and an incumbency certificate of an Assistant Secretary of Buyer, dated the
Closing Date, in customary form; and

(d) all such other documents and instruments as Seller or a Subsidiary may
reasonably request or as may be otherwise necessary or appropriate to evidence
and effect the assumption by Buyer or a Buyer Designee of the Assumed
Liabilities.

 

-61-



--------------------------------------------------------------------------------

  7.3 Closing Date

The Closing shall take place at the offices of Seller, 1320 Ridder Park Drive,
San Jose, California, at 10:00 a.m. local time within three (3) Business Days
following the date on which the last of the conditions specified in Article 8 to
be satisfied or waived has been satisfied or waived (other than conditions which
can only be satisfied on the Closing Date, but subject to the satisfaction or
waiver of such conditions), or at such other place or time or on such other date
as Seller and Buyer may agree upon in writing (such date and time being referred
to herein as the “Closing Date”).

 

  7.4 Closing Effective Time and Contemporaneous Effectiveness

The Closing shall be deemed to take place and be effective as of 12:01 a.m.
Pacific time on the Closing Date (the “Closing Effective Time”). All acts and
deliveries prescribed by this Article 7, regardless of chronological sequence,
will be deemed to occur contemporaneously and simultaneously on the occurrence
of the last act or delivery, and none of such acts or deliveries will be
effective until the last of the same has occurred.

 

8. Conditions Precedent to Closing

 

  8.1 General Conditions

The respective obligations of Buyer and Seller to consummate the Closing of the
transactions contemplated hereby are subject to the fulfillment, prior to or at
the Closing, of each of the following conditions:

(a) Legal Proceedings. No Governmental Body shall have enacted, issued,
promulgated, enforced or entered any applicable Law which is in effect and which
prohibits consummation of the transactions contemplated by this Agreement or the
Collateral Agreements and there shall be no pending lawsuit, claim or legal
action relating to the transactions contemplated by this Agreement or any of the
Collateral Agreements which seeks to prohibit or restrict the transactions
contemplated by this Agreement.

(b) Antitrust Laws. Any applicable waiting period or approvals of a Governmental
Body under the HSR Act or applicable foreign antitrust Laws, respectively,
relating to the transactions contemplated by this Agreement or the Collateral
Agreements shall have expired or been terminated or obtained.

(c) OCS Consent. The written consent of the OCS to the consummation of the
transactions contemplated under this Agreement as required pursuant to the R&D
Law shall have been obtained.

 

-62-



--------------------------------------------------------------------------------

  8.2 Conditions Precedent to Buyer’s Obligations

The obligations of Buyer to consummate the Closing of the transactions
contemplated hereby are subject to the fulfillment, prior to or at the Closing,
of each of the following conditions, any of which may be waived in writing by
Buyer:

(a) Representations and Warranties of Seller True and Correct at Closing. The
representations and warranties of Seller contained in this Agreement or in any
certificate delivered pursuant to the provisions of this Agreement that are
qualified by the words “material,” “Seller Material Adverse Effect” and similar
phrases shall be true and correct in all respects at and as of date of this
Agreement and at and as of the Closing Date, except to the extent that such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all respects as
of the specified date, and the representations and warranties of Seller
contained in this Agreement or in any Schedule, certificate or document
delivered pursuant to the provisions hereof that are not so qualified shall be
true and correct in all material respects at and as of date of this Agreement
and at and as of the Closing Date, except to the extent that such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of the specified date.

(b) Performance by Seller. Seller and/or the applicable Subsidiary shall have
delivered all of the documents required under Section 7.1 and shall have
otherwise performed in all material respects all obligations and agreements and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by it prior to or at the Closing, including
executing the Collateral Agreements.

(c) Seller Material Adverse Effect. There shall not have occurred a Seller
Material Adverse Effect from the date hereof to the Closing Date.

 

  8.3 Conditions Precedent to Seller’s Obligations

The obligations of Seller to effect the Closing of the transactions contemplated
hereby are subject to the fulfillment, prior to or at the Closing, of each of
the following conditions, any of which may be waived in writing by Seller:

(a) Representations and Warranties of Buyer True and Correct at Closing. The
representations and warranties of Buyer contained in this Agreement or in any
certificate delivered pursuant to the provisions of this Agreement that are
qualified by the words “material,” “material adverse effect” and similar phrases
shall be true and correct in all respects at and as of the date of this
Agreement and at and as of the Closing Date as though such representations and
warranties were made at and as of the Closing Date, except to the extent that
such representations and warranties are made as of a specified date, in which
case such representations and warranties shall be true and correct in all
respects as of the specified date, and the representations and warranties of
Buyer contained in this Agreement or in any Schedule, certificate or document
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby that are not so qualified shall be true and
correct in all material respects at and as of the date of this Agreement and at
and as of the Closing Date as though such representations and warranties were
made at and as of the Closing Date, except to the extent that such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of the specified date.

 

-63-



--------------------------------------------------------------------------------

(b) Performance by Buyer. Buyer and/or the applicable Buyer Designee shall have
delivered all of the documents required under Section 7.2 and shall have
otherwise performed in all material respects all obligations and agreements and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by it prior to or at the Closing, including
executing the Collateral Agreements.

 

9. Indemnification

 

  9.1 Survival of Representations and Warranties and Related Indemnification
Obligations

The representations and warranties of Buyer and Seller contained in this
Agreement, and their respective rights to indemnification hereunder for any
breaches of or inaccuracies in such representations and warranties, shall
survive the Closing until the close of business on the date that is twelve
(12) months after the Closing Date except that the representations and
warranties set forth in Section 3.3(a) and (b), 3.5(a), the first sentence of
3.13(a) and 4.2(a) (collectively, the “Fundamental Representations”) shall
survive the Closing until the close of business on the date that is thirty-six
(36) months after the Closing Date (as applicable, the “Expiration Date”).
Except in the event of fraud, neither Seller nor Buyer shall have any liability
hereunder with respect to any such representations or warranties, and neither
Buyer nor Seller may bring any indemnification claims arising out of any
breaches of or inaccuracies in such representations and warranties after the
Expiration Date; provided, however, that, notwithstanding anything herein to the
contrary, the obligations of Buyer or Seller to indemnify and hold harmless any
Indemnified Party shall not terminate with respect to any claim or right to
indemnification as to which such Indemnified Party shall have made in good faith
and with reasonable specificity before the Expiration Date in accordance with
this Article 9, in which case such claim or right to indemnification shall
survive indefinitely until such claim has been finally resolved.

 

  9.2 General Agreement to Indemnify

(a) Each of Seller and Buyer shall indemnify, defend and hold harmless the other
Party hereto, and Affiliates thereof, and any director, officer, employee or
agent of such other Party or Affiliates thereof (each an “Indemnified Party”)
from and against any and all claims, actions, suits, proceedings, liabilities,
obligations, losses, and damages, amounts paid in settlement, interest, costs
and expenses (including reasonable attorney’s fees, court costs and other
out-of-pocket expenses incurred in investigating, preparing or defending the
foregoing) (collectively, “Losses”) paid, sustained, incurred or suffered by any
Indemnified Party to the extent that the Losses arise by reason of, or result
from: (i) subject to Section 9.1, any breach of, or any failure of, any
representation or warranty of such Party contained in this Agreement to have
been true when made or to be true at and as of the Closing Date; or (ii) to the
extent not expressly waived by the other Party in writing, the breach by such
Party of any covenant or agreement of such Party contained in this Agreement.

 

-64-



--------------------------------------------------------------------------------

(b) Seller further agrees to indemnify and hold harmless Buyer and Affiliates
thereof, and any director, officer, employee or agent of Buyer or Affiliates
thereof (each a “Buyer Indemnified Party”) from and against any Losses paid,
sustained, incurred or suffered by any Buyer Indemnified Party arising out of,
resulting from, or relating to: (i) the Excluded Liabilities; (ii) Buyer’s
waiver of, or noncompliance with, any applicable Bulk Sales Laws; and (iii) any
claim, demand or liability for Taxes relating to, pertaining to, or arising out
of the µWave Business or the Purchased Assets for any Pre-Closing Tax Period,
including any withholding Taxes that are required by applicable Law to be
withheld by Buyer in respect of the purchase of the Purchased Assets (with the
understanding that if any Loss arising from clause (i) is primarily attributable
to an action or inaction of Buyer or any of its Affiliates for which Buyer is
required to provide indemnification under Section 9.2(a) or (c), then Buyer
shall not be entitled to indemnification from Seller under clause (i) with
respect to such Loss).

(c) Buyer further agrees to indemnify and hold harmless Seller and Affiliates
thereof, and any director, officer, employee or agent of Seller or Affiliates
thereof (each a “Seller Indemnified Party”) from and against any Losses paid,
sustained, incurred or suffered by any Seller Indemnified Party arising out of,
resulting from, or relating to: (i) any failure of Buyer to discharge any of the
Assumed Liabilities; and (ii) any claim, demand or liability for Taxes relating
to, pertaining to, or arising out of the µWave Business or the Purchased Assets
for any Post-Closing Tax Period(with the understanding that if any Loss arising
from clause (i) is primarily attributable to an action or inaction of Seller or
any of its Affiliates for which Seller is required to provide indemnification
under Section 9.2(a) or (b), then Seller shall not be entitled to
indemnification from Buyer under clause (i) with respect to such Loss).

(d) Amounts payable in respect of the Parties’ indemnification obligations shall
be treated as an adjustment to the Purchase Price for Tax purposes and shall be
treated as such by Buyer and Seller on their Returns to the extent permitted by
law. Whether or not the Indemnifying Party (as defined below) chooses to defend
or prosecute any Third Party Claim (as defined below), both Parties hereto shall
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested in connection
therewith or as provided in Section 5.1.

(e) The amount of the Indemnifying Party’s liability under this Agreement shall
be net of any applicable insurance proceeds (net of the costs of recovery
thereof and any premium increases resulting therefrom) actually received by the
Indemnified Party that actually reduce the overall impact of the Losses upon the
Indemnified Party (it being understood, however, that the Indemnified Party
shall have no obligation to seek or procure any such insurance proceeds, whether
pursuant to the terms of this Agreement or applicable Law).

(f) The Indemnifying Party’s liability for all claims made under
Section 9.2(a)(i) shall be subject to the following limitations: (i) the
Indemnifying Party shall have no liability for such claims until the aggregate
amount of the Losses incurred by the Buyer Indemnified Parties (if the
Indemnifying Party is Seller) or the Seller Indemnified Parties (if the
Indemnifying Party is Buyer), as applicable, shall exceed $750,000 (the
“Threshold Amount”) and (ii) the Indemnifying Party’s aggregate liability for
all such claims shall not exceed ten percent (10%) of the Purchase Price (the
“Cap Amount”); provided, that, the foregoing limitations in this clause
(f) shall not apply to any breach of any Fundamental Representation, in which
case the Indemnifying Party’s aggregate liability for all such claims arising
from breaches of Fundamental Representations shall not exceed the Purchase
Price.

 

-65-



--------------------------------------------------------------------------------

(g) The Indemnified Party may not make a claim for indemnification under
Section 9.2(a)(i) after the Expiration Date; provided, however, that,
notwithstanding anything herein to the contrary, so long as such Indemnified
Party shall have made an indemnification claim in good faith and with reasonable
specificity before the Expiration Date in accordance with this Article 9, then
such claim or right to indemnification shall survive indefinitely until such
claim has been finally resolved.

(h) The indemnification provided in this Article 9 shall be the sole and
exclusive remedy after the Closing Date for damages available to the Parties to
this Agreement for breach of any of the terms, conditions, covenants,
representations or warranties contained herein or any right, claim or action
arising from the transactions contemplated by this Agreement; provided, however,
this exclusive remedy for damages does not preclude a Party from bringing any
action for (i) specific performance or other equitable remedy to require a Party
to perform its obligations under this Agreement (including, but not limited to,
under Sections 5.10 and 5.12) or any Collateral Agreement or (ii) fraud or
intentional misrepresentation.

(i) Notwithstanding anything contained in this Agreement to the contrary (but
subject to the proviso of this Section 9.2(h)), no Party shall be liable to the
other Party or any other Indemnified Party for any indirect, special, punitive,
exemplary or consequential loss or damage (including any loss of revenue or
profit) arising out of an indemnification claim made under this Agreement,
unless any such any indirect, special, punitive, exemplary or consequential loss
or damage (including any loss of revenue or profit) is payable to a third-party
by a final, non-appealable order of a court of competent jurisdiction in
connection with a Third-Party Claim.

(j) Both Parties shall use commercially reasonable efforts to mitigate their
damages for which they may seek indemnification hereunder; provided, however,
that neither the foregoing nor anything else in this Agreement will be construed
to (i) expand or extend a Party’s common law obligation to mitigate damages to
the extent required by common law or (ii) require an Indemnified Party to seek
or procure any insurance proceeds, whether pursuant to the terms of this
Agreement or applicable Law, as set forth in further detail in Section 9.2(e)
above.

(k) The rights to indemnification under this Section 9.2 shall not be subject to
set-off for any claim by the Indemnifying Party against any Indemnified Party,
whether or not arising from the same event giving rise to such Indemnified
Party’s claim for indemnification.

 

-66-



--------------------------------------------------------------------------------

  9.3 Third Party Claims

(a) The Indemnified Party seeking indemnification under this Agreement shall
promptly notify the Party against whom indemnification is sought (the
“Indemnifying Party”) of the assertion of any claim, or the commencement of any
action, suit or proceeding by any Third Party (a “Third Party Claim”), in
respect of which indemnity may be sought hereunder and shall give the
Indemnifying Party such information with respect thereto as the Indemnifying
Party may reasonably request, but failure to give such notice shall not relieve
the Indemnifying Party of any liability hereunder (unless and to the extent that
the Indemnifying Party has suffered material prejudice by such failure). The
Indemnifying Party shall have the right, but not the obligation, exercisable by
written notice to the Indemnified Party within twenty (20) days of receipt of
notice from the Indemnified Party of the commencement of or assertion of such
Third Party Claim, to assume the defense and control the settlement of any such
Third Party Claim if and only if (i) the Indemnifying Party acknowledges in
writing its obligation to indemnify the Indemnified Party for any and all
damages, losses and liabilities arising out of such Third Party Claim and
(ii) such Third Party Claim involves (and continues to involve) claims solely
for money damages and/or involves (and continues to involve) claims for both
money damages and equitable relief against the Indemnified Party that cannot be
severed, where, in the reasonable good faith opinion of Buyer, the claims for
money damages are the primary claims asserted by the Third Party and the claims
for equitable relief are incidental to the claims for money damages. In the
event that the Indemnifying Party exercises its right to control the defense of
any Third Party Claim as provided above, then the other Party shall reasonably
cooperate in such defense and make available all witnesses, pertinent records,
materials and information in such Party’s possession and control relating
thereto as is reasonably required to by the Indemnifying Party conducting the
defense.

(b) The Indemnifying Party or the Indemnified Party, as the case may be, shall
have the right to participate in (but not control), at its own expense, the
defense of any Third Party Claim that the other is defending, as provided in
this Agreement.

(c) If the Indemnifying Party has assumed the defense of any Third Party Claim
as provided in this Agreement, the Indemnifying Party shall not settle, consent
to a settlement of, or consent to the entry of any judgment arising from, such
Third Party Claim without the Indemnified Party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed) unless
(i) such settlement or judgment relates solely to monetary damages for which the
Indemnified Party has acknowledged and accepted full responsibility to indemnify
the Indemnified Party, and (ii) the terms of the settlement include a full and
unconditional release of the Indemnified Party and all of its Affiliates in
respect of the subject matter of such Third Party Claim and all related claims
and damages arising therefrom. The Indemnifying Party shall not, without the
Indemnified Party’s prior written consent, enter into any compromise or
settlement that (i) commits the Indemnified Party to take, or to forbear to
take, any action, or (ii) does not provide for a full and unconditional release
by such Third Party of the Indemnified Party.

 

-67-



--------------------------------------------------------------------------------

  9.4 Indemnification Claim Procedures Generally

In the event an Indemnified Party shall claim a right to indemnification
pursuant to this Agreement, such Indemnified Party shall send written notice of
such indemnification claim to the Indemnifying Party; provided, however, that
the failure to give such notice shall not relieve the Indemnifying Party of any
liability hereunder (unless and to the extent that the Indemnifying Party has
suffered prejudice by such failure). Such notice shall specify the basis for
such claim, the amount thereof, if known, and the method of computation thereof,
all with reasonable particularity and shall contain a reference to the
provisions of this Agreement in respect of which such a claim shall be incurred.
Such notice shall be given as promptly as is reasonably practicable after the
Indemnified Party becomes aware of the basis for each such a claim. The
Indemnifying Party shall, within thirty (30) days after receipt of such notice
of an indemnified Loss, and subject to the limitations set forth in Section 9.2,
(i) pay or cause to be paid to the Indemnified Party the amount of such Loss
specified in such notice which the Indemnifying Party does not contest, or
(ii) notify the Indemnified Party if it wishes to contest the existence or
amount of part or all of such a Loss by stating with particularity the basis
upon which it contests the existence or amount thereof.

 

10. Miscellaneous Provisions

 

  10.1 Notices

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given upon receipt if (i) mailed by certified or
registered mail, return receipt requested, or (ii) sent by Federal Express or
other express carrier, fee prepaid, ) delivered personally, addressed as follows
or to such other address or addresses of which the respective Party shall have
notified the other.

 

If to Seller, to:    Broadcom Corporation    Attn: Chief Financial Officer   
1320 Ridder Park Drive    San Jose, California 95131    United States of America
With a copy to:    Broadcom Corporation    Attn: Senior Director, Corporate
Counsel    1110 American Parkway NE    Allentown, Pennsylvania 18064    United
States of America If to Buyer, to:    MaxLinear, Inc.    Attn: Chief Financial
Officer    5966 La Place Court, Suite 100    Carlsbad, CA 92008    United States
of America

 

-68-



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

                       Wilson Sonsini Goodrich & Rosati   Attn: Robert Kornegay,
Esq.   12235 El Camino Real, Suite 200   San Diego, CA 92130   United States of
America

 

  10.2 Expenses

Except as otherwise provided herein, each Party to this Agreement will bear all
of the fees, costs and expenses incurred by it in connection with the
transactions contemplated hereby, whether or not such transactions are
consummated.

 

  10.3 Entire Agreement; Modification

The agreement of the Parties, which consists of this Agreement, the Schedules
and Exhibits hereto and the documents referred to herein, sets forth the entire
agreement and understanding between the Parties and supersedes any prior
agreement or understanding, written or oral, relating to the subject matter of
this Agreement, including the Confidentiality Agreement. No amendment,
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the Party to be bound thereby, and in accordance with
Section 11.3.

 

  10.4 Assignment; Binding Effect; Severability

This Agreement may not be assigned by any Party hereto without the other Party’s
written consent; provided, that (i) Buyer may transfer or assign in whole or in
part to one or more Buyer Designee its right to purchase all or a portion of the
Purchased Assets, but no such transfer or assignment will relieve Buyer of its
obligations hereunder, (ii) following the Closing, Buyer may assign this
Agreement and its rights and obligations hereunder to any Affiliate of Buyer (so
long as Buyer remains liable for all obligations of Buyer arising hereunder),
(iii) following the Closing, Seller may assign this Agreement and its rights and
obligations hereunder to any Affiliate of Seller (so long as Seller remains
liable for all obligations of Seller arising hereunder) and (iv) following the
Closing, either party may assign this Agreement and its rights and obligations
hereunder to any successor-in-interest to such party or such party’s business
(including for the Buyer, after the Closing, the µWave Business) by way of
merger, acquisition, consolidation or similar transaction. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the
successors, legal representatives and permitted assigns of each Party hereto.
The provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect unless the deletion of such provision
shall cause this Agreement to become materially adverse to either Party, in
which event the Parties shall use reasonable commercial efforts to arrive at an
accommodation that best preserves for the Parties the benefits and obligations
of the offending provision.

 

-69-



--------------------------------------------------------------------------------

  10.5 Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

  10.6 Consent to Jurisdiction

Each of the Parties hereto irrevocably consents to the exclusive jurisdiction
and venue of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if any the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and irrevocably waives, to the fullest extent
permitted by applicable Law, and covenants not to assert or plead any objection
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

  10.7 Waiver of Jury Trial

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES TO CAUSE EACH
OF ITS AFFILIATES TO WAIVE, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF A PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY OR ITS AFFILIATES WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.7.

 

  10.8 Execution in Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

  10.9 Public Announcement

Prior to the signing of this Agreement, Seller and Buyer have prepared a
mutually agreeable release announcing the transaction contemplated hereby.
Except for such press release, neither Seller nor Buyer shall, without the
approval of the other, make any press release or other announcement concerning
the existence of this Agreement or the terms of the transactions contemplated by
this Agreement, except as and to the extent that any such Party shall be so
obligated by Law, in which case the other Party shall be advised and the Parties
shall use their reasonable commercial efforts to cause a mutually agreeable
release or announcement to be issued; provided, however, that the foregoing
shall not preclude communications or disclosures necessary to comply with
accounting, stock exchange or federal securities Law disclosure obligations.

 

-70-



--------------------------------------------------------------------------------

10.10 No Third Party Beneficiaries

Nothing in this Agreement, express or implied, is intended to or shall
(a) confer on any Person (other than the Parties and their respective successors
or assigns or any Indemnified Parties, Buyer Indemnified Parties and/or Seller
Indemnified Parties, to the extent provided for in Article IX) any rights
(including third party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement or (b) constitute the Parties hereto as
partners or as participants in a joint venture. This Agreement shall not provide
Third Parties with any remedy, claim, liability, reimbursement, cause of action
or other right in excess of those existing without reference to the terms of
this Agreement. Nothing in this Agreement shall be construed as giving to any
Business Employee, or any other individual, any right or entitlement to
employment or continued employment or any right or entitlement under any Seller
Benefit Plan, except as expressly provided in such Benefit Plan. No Third Party
shall have any rights under Section 502, 503 or 504 of ERISA, any comparable
applicable Law of any other jurisdiction, or any regulations thereunder because
of this Agreement that would not otherwise exist without reference to this
Agreement. No Third Party shall have any right, independent of any right that
exists irrespective of this Agreement, under or granted by this Agreement, to
bring any suit at Law or equity for any matter governed by or subject to the
provisions of this Agreement.

 

11. Termination; Amendment and Waiver

 

  11.1 Termination

This Agreement may be terminated at any time prior to the Closing Date by:

(a) Mutual Consent. The mutual written consent of Buyer and Seller;

(b) Failure of Buyer Condition. Buyer upon written notice to Seller if any of
the conditions to the Closing set forth in Section 8.2 shall have become
incapable of fulfillment by the Termination Date and shall not have been waived
in writing by Buyer;

(c) Failure of Seller Condition. Seller upon written notice to Buyer if any of
the conditions to the Closing set forth in Section 8.3 shall have become
incapable of fulfillment by the Termination Date and shall not have been waived
in writing by Seller;

(d) Court or Administrative Order. Buyer or Seller if (i) there shall be in
effect a final, non-appealable order of a Governmental Body of competent
jurisdiction prohibiting the consummation of the transactions contemplated
hereby or (ii) if there shall be any Law that makes consummation of the
transactions contemplated hereby illegal or otherwise prohibited; or

 

-71-



--------------------------------------------------------------------------------

(e) Delay. Buyer or Seller if the Closing shall not have occurred on or prior to
September 30, 2016 (the “Termination Date”); provided, however, that the Party
seeking termination pursuant to clause (e) is not then in breach in any material
respect of any of its covenants or agreements contained in this Agreement.

 

  11.2 Effect of Termination

In the event of the termination of this Agreement in accordance with
Section 11.1, this Agreement shall become void and have no effect, without any
liability on the part of any Party or its directors, officers or stockholders,
except for the obligations of the Parties hereto as provided in Article 6
relating to the obligations of Buyer and Seller to keep confidential certain
information, Section 10.2 relating to certain expenses, Section 10.9 relating to
publicity and this Section 11.2. Nothing in this Section 11.2 shall be deemed to
release either Party from any liability for any material breach of any
representation, warranty, covenant or agreement hereunder prior to termination.

 

  11.3 Amendment and Waiver

The Agreement may be amended with respect to any provision contained herein at
any time prior to the Closing Date by action of the Parties hereto taken by
their Boards of Directors or by their duly authorized officers or employees,
whether before or after such Party’s action. Any term or condition hereof may be
waived and at any time prior to the Closing Date by the Party hereto which is
entitled to the benefits thereof by action taken by its Board of Directors or
its duly authorized officer or employee, whether before or after the action of
such Party. Any such amendment or waiver shall be evidenced by a written
instrument duly executed on behalf of each Party by its duly authorized officer
or employee. The failure of either Party to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision nor shall
it in any way affect the validity of this Agreement or the right of such Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

[SIGNATURES PAGE FOLLOWS]

 

-72-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed on
its behalf by its duly authorized officer as of the date first written above.

 

BROADCOM CORPORATION By:  

/s/ Thomas H. Krause, Jr.

Name:   Thomas H. Krause, Jr. Title:   Acting Chief Financial Officer MAXLINEAR,
INC. By:  

/s/ Adam C. Spice

Name:   Adam C. Spice Title:   Chief Financial Officer